Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

among

LEAR CORPORATION,

THE FOREIGN SUBSIDIARY BORROWERS,

The Several Lenders from Time to Time Parties Hereto,

BARCLAYS BANK PLC

and

UBS SECURITIES LLC,

as Co-Documentation Agents,

CITIBANK, N.A.

and

ROYAL BANK OF CANADA,

as Co-Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

Dated as of January 30, 2013

J. P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC. and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS

     1   

1.1. Defined Terms

     1   

1.2. Classification of Loans and Borrowings

     29   

1.3. Other Definitional Provisions

     29   

1.4. Exchange Rates; Currencies

     30   

1.5. Affected Lenders

     31   

SECTION 2. AMOUNT AND TERMS OF LOANS AND COMMITMENTS

     31   

2.1. Loans and Commitments

     31   

2.2. Swingline Commitments

     32   

2.3. Procedure for Swingline Loan Borrowing; Refunding of Swingline Loans

     33   

2.4. Repayment of Revolving Loans

     35   

2.5. Fees

     35   

2.6. Termination or Reduction of Commitments

     35   

2.7. Optional Prepayments

     35   

2.8. Prepayments Required Due to Currency Fluctuation

     35   

2.9. Conversion and Continuation Options

     36   

2.10. Limitations on Eurocurrency Tranches

     36   

2.11. Interest Rates and Payment Dates

     36   

2.12. Computation of Interest and Fees

     37   

2.13. Inability to Determine Interest Rate

     37   

2.14. Pro Rata Treatment and Payments

     38   

2.15. Requirements of Law

     39   

2.16. Taxes

     41   

2.17. Indemnity

     43   

2.18. Change of Lending Office

     44   

2.19. Incremental Facility

     44   

2.20. Defaulting Lenders

     45   

2.21. Extension Offers

     47   

SECTION 3. LETTERS OF CREDIT

     48   

3.1. L/C Commitment

     48   

3.2. Procedure for Issuance of Letter of Credit

     49   

3.3. Fees and Other Charges

     49   

3.4. L/C Participations

     50   

3.5. Reimbursement Obligation of the Company

     50   

3.6. Obligations Absolute

     51   

3.7. Letter of Credit Payments

     51   

3.8. Applications

     51   

3.9. Cash Collateralization

     51   

3.10. Currency Adjustments

     51   

3.11. Existing Letters of Credit

     52   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     52   

4.1. No Change

     52   

4.2. Existence; Compliance with Law

     52   

4.3. Power; Authorization; Enforceable Obligations

     52   

 

i



--------------------------------------------------------------------------------

4.4. No Legal Bar

     53   

4.5. Litigation

     53   

4.6. No Default

     53   

4.7. Ownership of Property; Liens

     53   

4.8. Intellectual Property

     53   

4.9. Taxes

     53   

4.10. Federal Regulations

     53   

4.11. Labor Matters

     54   

4.12. ERISA

     54   

4.13. Investment Company Act; Other Regulations

     54   

4.14. Subsidiaries

     54   

4.15. Use of Proceeds

     54   

4.16. Environmental Matters

     54   

4.17. Accuracy of Information, etc.

     55   

4.18. Financial Statements

     55   

4.19. Insurance

     56   

4.20. Security Documents

     56   

4.21. Solvency

     57   

4.22. Regulation H

     57   

SECTION 5. CONDITIONS PRECEDENT

     57   

5.1. Closing Date

     57   

5.2. Each Extension of Credit

     58   

SECTION 6. AFFIRMATIVE COVENANTS

     59   

6.1. Financial Statements

     59   

6.2. Certificates; Other Information

     59   

6.3. Payment of Obligations

     60   

6.4. Maintenance of Existence; Compliance

     61   

6.5. Maintenance of Property; Insurance

     61   

6.6. Inspection of Property; Books and Records; Discussions

     61   

6.7. Notices

     61   

6.8. Environmental Laws

     62   

6.9. Additional Collateral, etc.

     62   

6.10. Suspension of Collateral Requirements

     63   

6.11. Foreign Subsidiary Borrowers

     63   

6.12. Post-Closing Covenants

     64   

SECTION 7. NEGATIVE COVENANTS

     64   

7.1. Financial Covenants

     64   

7.2. Indebtedness

     64   

7.3. Liens

     67   

7.4. Fundamental Changes

     69   

7.5. Disposition of Property

     70   

7.6. Restricted Payments

     70   

7.7. Investments

     72   

7.8. Transactions with Affiliates

     73   

7.9. Swap Agreements

     73   

7.10. Changes in Fiscal Periods

     74   

7.11. Negative Pledge Clauses

     74   

7.12. Clauses Restricting Subsidiary Distributions

     74   

7.13. Lines of Business

     75   

7.14. Use of Proceeds

     75   

 

ii



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

     75   

8.1. Events of Default

     75   

SECTION 9. THE AGENTS

     77   

9.1. Appointment

     77   

9.2. Delegation of Duties

     78   

9.3. Exculpatory Provisions

     78   

9.4. Reliance by Agents

     78   

9.5. Notice of Default

     79   

9.6. Non-Reliance on Agents and Other Lenders

     79   

9.7. Indemnification

     79   

9.8. Agent in Its Individual Capacity

     80   

9.9. Successor Administrative Agent

     80   

9.10. Execution of Loan Documents

     80   

9.11. Collateral Agent

     80   

9.12. No Other Duties

     81   

9.13. Foreign Subsidiary Guaranteed Indebtedness

     81   

SECTION 10. MISCELLANEOUS

     81   

10.1. Amendments and Waivers

     81   

10.2. Notices

     84   

10.3. No Waiver; Cumulative Remedies

     86   

10.4. Survival of Representations and Warranties

     87   

10.5. Payment of Expenses

     87   

10.6. Successors and Assigns; Participations and Assignments

     88   

10.7. Adjustments; Set off

     91   

10.8. Counterparts

     91   

10.9. Severability

     91   

10.10. Integration

     92   

10.11. GOVERNING LAW

     92   

10.12. Submission To Jurisdiction; Waivers

     92   

10.13. Acknowledgements

     92   

10.14. Releases of Guarantees and Liens

     93   

10.15. Confidentiality

     93   

10.16. Satisfaction in Applicable Currency

     94   

10.17. WAIVERS OF JURY TRIAL

     94   

10.18. USA Patriot Act

     94   

10.19. Power of Attorney

     94   

10.20. Amendment and Restatement

     95   

SECTION 11. COLLATERAL ALLOCATION MECHANISM

     95   

11.1. Implementation of CAM

     95   

11.2. Letters of Credit

     95   

11.3. Net Payments Upon Implementation of CAM Exchange

     97   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A   Commitments 1.1B   Mortgaged Property 1.1C   Foreign Subsidiary Borrowers
1.1D   Additional Costs 4.3   Consents, Authorizations, Filings and Notices 4.14
  Subsidiaries 4.20(a)   UCC Filing Jurisdictions 4.20(b)   Mortgage Filing
Jurisdictions 7.2(d)   Existing Indebtedness 7.3(f)   Existing Liens

EXHIBITS:

 

A              Form of Assignment and Assumption B    Form of Compliance
Certificate C    Form of Guarantee and Collateral Agreement D    Forms of U.S.
Tax Certificate E    Form of Closing Certificate F    Matters to be Covered by
Foreign Subsidiary Opinion G    Form of Joinder Agreement H    Form of Foreign
Subsidiary Guaranteed Indebtedness Designation

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
January 30, 2013, among (i) LEAR CORPORATION, a Delaware corporation (the
“Company”), (ii) each FOREIGN SUBSIDIARY BORROWER (as defined below) (together
with the Company, the “Borrowers”), (iii) the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), (iv) BARCLAYS BANK PLC and UBS SECURITIES LLC, as co-documentation
agents, (v) CITIBANK, N.A. and ROYAL BANK OF CANADA, as co-syndication agents,
and (vi) JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) and as collateral agent for the Lenders (in such
capacity the “Collateral Agent”).

INTRODUCTORY STATEMENT:

WHEREAS, the Company is party to the Amended and Restated Credit Agreement,
dated as of June 17, 2011 (the “Existing Credit Agreement”) with the several
banks and other financial institutions parties thereto and JPMorgan Chase Bank,
N.A., as administrative agent;

WHEREAS, the Company, the Lenders and the Administrative Agent have, subject to
the terms and conditions set forth herein, agreed to amend and restate the
Existing Credit Agreement as provided in this Agreement;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Company
outstanding thereunder;

NOW, THEREFORE, in consideration of the above premises, the Company, the Foreign
Subsidiary Borrowers, each Lender (as defined below) and the Administrative
Agent agree that on the Closing Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurocurrency Rate for Dollars with a one-month Interest Period
commencing on such day plus 1.0%. Any change in the ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or such Eurocurrency Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or such Eurocurrency Rate,
respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR. Only Loans denominated in Dollars may be ABR Loans.

“Accepting Lenders”: as defined in Section 2.21(a).

“Acquisition”: any transaction or series of related transactions for the purpose
of or resulting, directly or indirectly, in (a) the acquisition of all or a
substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the capital stock, partnership interests, membership interests
or equity of any Person, or otherwise causing any Person to become a Subsidiary,
or (c) a merger or consolidation or any other combination with another Person
(other than a Person that is already a Subsidiary).



--------------------------------------------------------------------------------

“Additional Cost”: in relation to any Loan that is denominated in Pounds
Sterling, for any Interest Period, the cost as calculated by the Administrative
Agent in accordance with Schedule 1.1D imputed to each Lender making such Loan
of compliance with the mandatory liquid assets requirements of the Bank of
England or the European Central Bank, as applicable, during that Interest
Period, expressed as a percentage.

“Additional Guarantee Obligations”: as defined in the definition of
“Obligations.”

“Additional Lender”: as defined in Section 2.19.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Affected Lender”: as defined in Section 1.5.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent Indemnitees”: as defined in Section 9.7.

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 10.16.

“Alternative Currency”: (a) Euros, Pounds Sterling and (except in the case of
Swingline Alternative Currency Loans) Canadian Dollars and (b) any other
currency (other than Dollars) that is freely available, freely transferable and
freely convertible into Dollars and in which dealings in deposits are carried on
in the London interbank market, provided that such currency is reasonably
acceptable to the Administrative Agent and (i) in the case of an Alternative
Currency Letter of Credit, the applicable Issuing Lender and (ii) in the case of
a Swingline Alternative Currency Loan, the applicable Swingline Alternative
Currency Lender.

 

2



--------------------------------------------------------------------------------

“Alternative Currency Amount”: with respect to an amount denominated in Dollars,
the equivalent in any Alternative Currency of such amount determined at the
Exchange Rate on the date of determination of such equivalent.

“Alternative Currency Exposure”: at any time, the sum of (i) the Aggregate
Alternative Currency LC Exposure and (ii) the aggregate Alternative Currency
Loan Exposure.

“Alternative Currency LC Exposure”: at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent, calculated in each case using the Exchange Rate at the time the
applicable LC Disbursement is made, of the aggregate principal amount of all LC
Disbursements in respect of Alternative Currency Letters of Credit that have not
yet been reimbursed at such time.

“Alternative Currency Letter of Credit”: a Letter of Credit denominated in an
Alternative Currency.

“Alternative Currency Loan”: any Loan denominated in an Alternative Currency.

“Alternative Currency Loan Exposure”: at any time, the Dollar Equivalent of
outstanding Alternative Currency Loans.

“Alternative Currency Sublimit”: $500,000,000, as reduced or increased from time
to time in accordance with this Agreement.

“Applicable Margin”: with regard to each Loan, a percentage per annum determined
pursuant to the Applicable Pricing Grid by reference to the Corporate Ratings in
effect at the time.

“Applicable Pricing Grid”: the table set forth below:

 

Category

   Corporate  Rating
(S&P/Moody’s)      Applicable Margin     Facility Fee Rate              
Eurocurrency Loan     ABR Loan        

1

     BBB/Baa2         1.00 %      0 %      0.25 % 

2

     BBB-/Baa3         1.25 %      0.25 %      0.30 % 

3

     BB+/Ba1         1.50 %      0.50 %      0.35 % 

4

     BB/Ba2         1.75 %      0.75 %      0.45 % 

5

     BB-/Ba3         2.25 %      1.25 %      0.50 % 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

“Arrangers”: the collective reference to J.P. Morgan Securities LLC, Citigroup
Global Markets Inc. and Barclay Bank PLC.

 

3



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers”: the Company and the Foreign Subsidiary Borrowers.

“Borrowing”: Loans of the same Type made, converted or continued on the same
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Date”: any Business Day specified by a Borrower as a date on which a
Borrower requests the Lenders to make Revolving Loans hereunder.

“Business”: as defined in Section 4.16(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurocurrency Loan or Alternative
Currency Letter of Credit, the term “Business Day” shall also exclude (i) any
day on which banks are not open for dealings in dollar deposits or deposits in
the applicable Alternative Currency in the London interbank market, (ii) in the
case of a Eurocurrency Loan or Alternative Currency Letter of Credit denominated
in Euros, any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer System is not open for settlement of payment in
Euros or (iii) in the case of a Eurocurrency Loan or Letter Credit denominated
in an Alternative Currency other than Euro, any day on which banks are not open
for dealings in such Alternative Currency in the city which is the principal
financial center of the country of issuance of the applicable Alternative
Currency.

“CAM”: the mechanism for the allocation and exchange of interests in the Credit
Facilities and collections thereunder established under Section 11.

 

4



--------------------------------------------------------------------------------

“CAM Exchange”: the exchange of the Lender’s interests provided for in
Section 11.1.

“CAM Exchange Date”: the date on which (a) any event referred to in
Section 8.1(f) shall occur in respect of any Borrower or (b) an acceleration of
the maturity of the Loans pursuant to Section 8 shall occur.

“CAM Percentage”: as to each Lender, a fraction, expressed as a decimal, of
which (a) the numerator shall be the aggregate Dollar Equivalent (determined on
the basis of Exchange Rates prevailing on the CAM Exchange Date) of the
Designated Obligations owed to such Lender and such Lender’s participation in
the aggregate L/C Obligations immediately prior to the CAM Exchange Date and
(b) the denominator shall be the aggregate Dollar Equivalent (as so determined)
of the Designated Obligations owed to all the Lenders and the aggregate L/C
Obligations immediately prior to such CAM Exchange Date. For purposes of
computing each Lender’s CAM Percentage, all Designated Obligations and LC
Exposures which are denominated in Alternative Currencies shall be translated
into Dollars at the Exchange Rate in effect on the CAM Exchange Date.

“Canadian Dollars”: dollars in the lawful currency of Canada.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) securities issued or unconditionally guaranteed or
insured by the United States Government, the Canadian Government, Japan or any
member of the European Union or any other government approved by the
Administrative Agent (which approval shall not be unreasonably withheld),
(b) securities issued or unconditionally guaranteed or insured by any state of
the United States of America or province of Canada or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition and having one of the two highest ratings obtainable
from either S&P or Moody’s, (c) time deposits, certificates of deposit and
bankers’ acceptances having maturities of not more than twelve months from the
date of acquisition, in each case with any Lender (or any affiliate of any
thereof) or with any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, Japan,
Canada or any member of the European Union or any U.S. branch of a foreign bank
having at the date of acquisition capital and surplus of not less than
$100,000,000, (d) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (a), (b) and
(c) entered into with any bank meeting the qualifications specified in clause
(c) above, (e) commercial paper issued by the parent corporation of any Lender
and commercial paper rated, at the time of acquisition, at least “A 1” or the
equivalent thereof by S&P or “P 1” or the equivalent thereof by Moody’s and in
either case maturing within twelve months after the date of acquisition,
(e) deposits maintained with money market funds having total assets in excess of
$300,000,000, (f) demand deposit accounts maintained in the ordinary course of
business with banks or trust companies, (g) temporary deposits, of amounts
received in the ordinary course of business pending disbursement of such
amounts, in demand deposit accounts in banks outside the United States,
(h) deposits in mutual funds which invest substantially all of their assets in
preferred equities issued by

 

5



--------------------------------------------------------------------------------

U.S. corporations rated at least “AA” (or the equivalent thereof) by S&P;
provided, that notwithstanding the foregoing, Cash Equivalents shall, in any
event, include all cash and cash equivalents as set forth in the Company’s
balance sheet prepared in accordance with GAAP, and (i) other investments
requested by the Company and approved by the Administrative Agent.

“Category”: as set forth in the Applicable Pricing Grid.

“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of Capital Stock
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Company; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated by the board of directors of
the Company nor (ii) appointed by directors so nominated.

“Chinese Acceptance Notes”: acceptance notes issued by banks in China in the
ordinary course of business for the account of any direct or indirect Chinese
Subsidiary of the Company or customers thereof to effect the current payment of
goods and services in accordance with customary trade terms in China.

“Closing Certificate”: a certificate of a Loan Party, duly executed by a
Responsible Officer on behalf of such Loan Party, substantially in the form of
Exhibit E (including all attachments thereto).

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived and the funding of the initial
Loans occurs, which date is January 30, 2013.

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all property of the Loan Parties (other than Excluded Property),
now owned or hereafter acquired upon which a Lien is purported to be created by
any Security Document.

“Collateral Agent”: as defined in the preamble hereto.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group that includes the Company and that is treated as a
single employer under Section 414 of the Code.

“Company”: as defined in the preamble hereto.

“Compliance Certificate”: a certificate of the Company duly executed by a
Responsible Officer, on behalf of the Company, substantially in the form of
Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.15, 2.16, 2.17 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

6



--------------------------------------------------------------------------------

“Consolidated Assets”: at a particular date, all amounts which would be included
under total assets on a consolidated balance sheet of the Company and its
Subsidiaries as at such date, determined in accordance with GAAP.

“Consolidated EBITDA”: for any period (and calculated without duplication),
Consolidated Net Income for such period excluding (a) any extraordinary and
non-recurring non-cash expenses, losses, income or gains as determined in
accordance with GAAP, (b) charges, premiums, expenses and any gains associated
with the issuance, redemption, repurchase, discharge, defeasance or amendments
to the terms of Capital Stock or Indebtedness, (c) charges relating to
Accounting Standards Codification 715 (Topic 715, “Compensation—Retirement
Benefits”) (or any other Accounting Standards Codification having a similar
result or effect), (d) any non-cash income included, and any non-cash deductions
made, in determining Consolidated Net Income for such period (other than any
deductions which represent the accrual of or a reserve for the payment of cash
charges in any future period), provided that cash payments made in any
subsequent period in respect of any item for which any such non-cash deduction
was excluded in a prior period shall be deemed to reduce Consolidated Net Income
by such amount in such subsequent period, (e) stock compensation expense and
non-cash equity linked expense, (f) deferred financing fees (and any write-offs
thereof), (g) write-offs of goodwill, (h) an aggregate amount of up to
$150,000,000 for each fiscal year (provided that up to $25,000,000 of such
amount may be carried forward to the following fiscal year or carried back to
the preceding fiscal year) in respect of unusual or infrequent items,
restructuring, restructuring-related or other similar charges or expenses
(whether or not classified as restructuring charges or expenses under GAAP) and
including, without limitation, the amount of any restructuring, integration,
transition, executive severance, facility closing and similar charges accrued
during such period, including any charges to establish accruals and reserves or
to make payments associated with the reassessment or realignment of the business
and operations of the Company and its Subsidiaries, including, without
limitation, the sale or closing of facilities, severance, stay bonuses and
curtailments or modifications to pension and post-retirement employee benefit
plans, asset write-downs or asset disposals (including leased facilities),
write-downs for purchase and lease commitments, start-up costs for new
facilities, writedowns of excess, obsolete or unbalanced inventories, relocation
costs which are not otherwise capitalized and any related promotional costs of
exiting products or product lines, (i) fees, costs, charges, commissions and
expenses or other charges incurred during such period in connection with this
Agreement or any Permitted Acquisition or debt financing permitted hereunder (in
each case, whether or not consummated), (j) foreign exchange gains and losses,
(k) expenses with respect to casualty events and (l) any state or local taxes,
plus, to the extent deducted in determining Consolidated Net Income, the sum of
(A) Consolidated Interest Expense, (B) any expenses for taxes, (C) depreciation
and amortization expense, (D) minority interests in income (or losses) of
Subsidiaries and (E) net equity earnings (and losses) in Affiliates (excluding
Subsidiaries). For purposes of calculating the ratios set forth in
Section 7.1(a) and (b), Consolidated EBITDA for any fiscal period shall in any
event include the Consolidated EBITDA for such fiscal period of any entity
acquired by the Company or any of its Subsidiaries in a Permitted Acquisition
during such period.

“Consolidated Interest Expense”: for any period, the amount which would, in
conformity with GAAP, be set forth opposite the caption “interest expense” (or
any like caption) on a consolidated income statement of the Company and its
Subsidiaries for such period and, to the extent not otherwise included in
“interest expense”, any other discounts and expenses comparable to or in the
nature of interest under any Receivable Financing Transaction; provided, that
Consolidated Interest Expense for any period shall (a) exclude (i) fees payable
in respect of such period under Section 2.5, (ii) any amortization or write-off
of deferred financing fees during such period, (iii) premiums paid in connection
with the discharge of Indebtedness, and (iv) any non-cash expense and
(b) include any interest income during such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or
deficit) of the Company and its Subsidiaries for such period (taken as a
cumulative whole), determined in accordance with GAAP; provided that any
provision for post-retirement medical benefits, to the extent such provision
calculated under Accounting Standards Codification 715 (Topic 715,
“Compensation—Retirement Benefits”) (or any other Accounting Standards
Codification having a similar result or effect) exceeds actual cash outlays
calculated on the “pay as you go” basis, shall not to be taken into account.

“Consolidated Revenues”: for any fiscal period, the consolidated revenues of the
Company and its Subsidiaries for such period, determined in accordance with
GAAP.

“Consolidated Senior Secured Debt”: as of any date of determination,
Consolidated Total Debt (calculated without giving effect to any netting of cash
and Cash Equivalents) secured by a Lien on any of the assets of the Company or
any of its Subsidiaries.

“Consolidated Senior Secured Leverage Ratio”: as at the last day of any period
of four consecutive fiscal quarters, the ratio of (a) the sum of
(x) Consolidated Senior Secured Debt on such day plus, without duplication,
(y) the outstanding amount of Receivables Financing Transactions to
(b) Consolidated EBITDA for such period.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Company and its Subsidiaries at such date (net of
unencumbered cash and Cash Equivalents of the Company and its Subsidiaries not
to exceed $750,000,000), determined on a consolidated basis, that would be
required to be shown as debt on a balance sheet of the Company prepared in
accordance with GAAP, but excluding Chinese Acceptance Notes and Earn-outs.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Corporate Rating”: as of any date, the corporate credit and/or corporate family
rating assigned by the Rating Agencies with respect to the Company. For purposes
of the foregoing: (i) if the ratings established by the Rating Agencies for the
Company shall fall within the same Category, the Applicable Margin and Facility
Fee Rate shall be determined by reference to such Category, (ii) if each Rating
Agency shall have in effect a rating for the Company and such ratings shall fall
within different Categories, the Applicable Margin and Facility Fee Rate shall
be based on (a) the higher of the two ratings if one rating is one Category
lower than the other, (b) one Category next below that of the higher rating if
one rating is two Categories lower than the other and (c) one Category higher
than the lower rating if one rating is more than two Categories lower than the
other, (iv) if only one Rating Agency shall have in effect a rating for the
Company, the Applicable Margin and Facility Fee Rate shall be determined by
reference to the Category in which such rating falls, (v) if no Rating Agency
shall have in effect a rating for the Company (other than by reason of the
circumstances referred to in the penultimate sentence of this definition), then
each Rating Agency shall be deemed to have established a rating in Category 5,
(vi) if at any time an Event of Default has occurred and is continuing, then
each Rating Agency shall be deemed to have established a rating in Category 5
and (vii) if the ratings established or deemed to have been established by a
Rating Agency for the Company shall be changed (other than as a result of a
change in the rating system of such Rating Agency), such change shall be
effective as of the date on which it is first announced by the applicable Rating
Agency, irrespective of when notice of such change shall have

 

8



--------------------------------------------------------------------------------

been furnished by the Company to the Administrative Agent and the Lenders. Each
change in the Applicable Margin and Facility Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of any Rating Agency shall change, or if any Rating Agency shall cease to
be in the business of rating corporate obligors, the Company and the Lenders
shall negotiate in good faith to amend the definition of the Applicable Margin
to reflect such changed rating system or the unavailability of ratings from such
Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Margin and Facility Fee Rate shall, at the option of the Company, be
determined (i) as set forth above using the rating from such Rating Agency most
recently in effect prior to such change or cessation or (ii) disregarding the
rating from such Rating Agency.

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participation in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied; provided a Lender which is an Affected Lender shall not be a
Defaulting Lender as long as it complies with its obligations under Section 1.5,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after required by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Designated Obligations”: Obligations consisting of (a) the principal of and
interest on Loans and (b) reimbursement obligations in respect of Letters of
Credit.

“Disqualified Stock”: respect to any Person, any Capital Stock of such Person
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable) or upon the happening of any event:

 

  (1) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

 

9



--------------------------------------------------------------------------------

  (2) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Company or a Subsidiary); or

 

  (3) is redeemable at the option of the holder of the Capital Stock in whole or
in part,

in each case on or prior to the date that is 91 days after the earlier of
(a) the Revolving Termination Date and (b) the last scheduled maturity date of
any Incremental Facility, provided that only the portion of Capital Stock which
so matures or is mandatorily redeemable, is so convertible or exchangeable or is
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof,
excluding any such transaction that yields Net Cash Proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) of $1,000,000 or less. The terms “Dispose”
and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent.

“Dollars” and “$”: dollars in the lawful currency of the United States.

“Domestic Loan Party”: the Company and each Loan Party which is a Domestic
Subsidiary.

“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States.

“Earn-outs”: with respect to any Person, obligations of such Person arising from
a Permitted Acquisition which are payable to the seller based on the achievement
of specified financial results over time. The amount of any Earn-outs at any
time for the purpose of this Agreement shall be the amount earned and due to be
paid at such time.

“Eligible Assignee”: (a) a commercial bank, financial institution, financial
company, fund or insurance company that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course or (b) any other Person that is not a competitor of the Company
or any of its Subsidiaries or an affiliate of any such competitor.

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health (to the
extent relating to exposure to harmful or deleterious substances) or the
environment, as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

10



--------------------------------------------------------------------------------

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a non-exempt Prohibited Transaction; (c) any failure by any Single
Employer Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Single Employer Plan, whether or not waived; (d) a determination that any Single
Employer Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA); (e) the incurrence by any Loan Party or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Single Employer Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Single Employer Plan; (f) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Loan Party or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, or in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA.

“Euro”: the lawful single currency of Participating Member States of the
European Monetary Union.

“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to (a) a Eurocurrency Loan denominated in a currency other than Euro,
the rate per annum determined on the basis of the rate for deposits in such
currency for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Reuters Screen LIBOR01 page (or the
relevant Reuters Screen display page for such currency as determined by the
Administrative Agent) as of 11:00 A.M., Local Time, two Business Days prior to
the beginning of such Interest Period (or, in the case of any Eurocurrency Loan
denominated in Pounds Sterling, on the first day of such Interest Period) and
(b) a Eurocurrency Loan denominated in Euro, the rate per annum appearing on the
Reuters Screen EURIBORO1 page (it being understood that this rate is the Euro
interbank offered rate (known as the “ERIBOR Rate”) sponsored by the Banking
Federation of the European Union (known as the “FBE”) and the Financial Markets
Association (known as the “ACI”) as of approximately 11:00 a.m., Local Time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Euro with a maturity comparable to such Interest Period. In the
event that such rate does not appear on Reuters Screen LIBOR01 or EURIBOROI page
(or other applicable Reuters Screen page) (or otherwise on such screen), the
“Eurocurrency Base Rate” for a currency shall be determined by reference to such
other comparable publicly available service for displaying eurocurrency rates as
may be reasonably selected by the Administrative Agent or, in the absence of
such availability, by reference to the rate at which the Administrative Agent is
offered deposits in the applicable currency of $5,000,000 or the Dollar
Equivalent thereof at or about 11:00 A.M., Local Time, two Business Days prior
to the beginning of such Interest Period (or, in the case of any Eurocurrency
Loan denominated in Pounds Sterling, on the first day of such Interest Period)
in the interbank eurocurrency market where its eurocurrency and foreign currency
and exchange operations for such currency are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

                                  Eurocurrency Base
Rate                                

1.00—Eurocurrency Reserve Requirements

; provided, however, that, if such Eurocurrency Loan is denominated in Pounds
Sterling, then the “Eurocurrency Rate” shall be the Eurocurrency Rate in effect
for such Interest Period plus the Additional Cost.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans
denominated in the same currency the then current Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., London time, on
such date. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Company
or, in the absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the interbank market where its
foreign currency exchange operations in respect of such non-Dollar currency are
then being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of Dollars with such non-Dollar currency, for delivery two Business
Days later; provided, that if at the time of any such determination, no such
spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.

“Exchange Rate Date”: if on any date any outstanding Loan or Letter of Credit is
(or any Loan or Letter of Credit that has been requested at such time would be)
denominated in an Alternative Currency, each of: (a) a Business Day on or about
the last day of each calendar quarter selected by the Administrative Agent,
(b) if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent, (c) if the
Total Revolving Extensions of Credit exceed 75% of the Total Revolving
Commitments, any Business Day designated as an Exchange Rate Date by the
Administrative Agent, and (d) each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of (i) a
request for a Borrowing or (ii) each request for the issuance, amendment,
renewal or extension of any Letter of Credit.

 

12



--------------------------------------------------------------------------------

“Excluded Property”: (i) property owned by any Excluded Subsidiary, Foreign
Subsidiary or U.S. Foreign Holdco; (ii) receivables and customary related rights
and assets subject to a Receivables Financing Transaction; (iii) any property to
the extent that a grant of a security interest in such property pursuant to the
Security Documents is prohibited by any Requirements of Law of a Governmental
Authority, requires a consent not obtained of any Governmental Authority
pursuant to such Requirement of Law or is prohibited by, or constitutes a breach
or default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any Investment,
Pledged Stock or Pledged Note (as such terms are defined in the Security
Documents), any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law; (iv) Vehicles (as defined in the
Guarantee and Collateral Agreement) and title documents therefor; (v) any
Capital Stock held by a Loan Party in (A) a joint venture (other than joint
ventures the Capital Stock of which constitutes Collateral under the Existing
Credit Agreement, which Capital Stock shall continue to constitute Collateral),
(B) any direct holding company of one or more joint ventures (other than holding
companies the Capital Stock of which constitutes Collateral under the Existing
Credit Agreement, which Capital Stock shall continue to constitute Collateral),
provided that such holding company does not engage in any business or own any
assets other than owning the Capital Stock of joint ventures, and (C) Wuhan
Lear-DFM Auto Electric Company, Limited (China) to the extent such Person
remains a joint venture; (vi) any property with respect to which the
Administrative Agent determines that the cost or burden of subjecting such
property to a Lien under the Security Documents is disproportionate to the value
of the collateral security afforded thereby; (vii) real property owned by the
Loan Parties having a fair market value estimated in good faith by the Company
of less than $7,500,000, provided that the aggregate fair market value of all
such owned real property located in the U.S. (as estimated in good faith by the
Company) that is Excluded Property shall not exceed $35,000,000 as of
December 31, 2012 and $50,000,000 as of the date the financial statements are
delivered for the end of any fiscal year of the Company; (viii) interests in
real property leased, subleased or licensed to any of the Loan Parties;
(ix) thirty-five percent (35%) of the total outstanding voting Capital Stock of
each new and existing Foreign Subsidiary and of each new and existing U.S.
Foreign Holdco; and (x) the Capital Stock of any Immaterial Foreign Subsidiary
if a security interest therein cannot be perfected by filing of a Uniform
Commercial Code financing statement.

“Excluded Subsidiary”: each (a) Subsidiary of a Foreign Subsidiary or of a U.S.
Foreign Holdco, (b) non-wholly owned Subsidiary, (c) Immaterial Domestic
Subsidiary that is not a Guarantor and, (d) with respect to any requirement to
enter into any Security Document or guaranty, any Special Purpose Subsidiary.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Letters of Credit”: as defined in Section 3.11.

“Extension Agreement”: as defined in Section 2.21(b).

“Extension of Credit”: as to any Lender, the making of a Loan by such Lender or
the issue of, or extension of the expiry date of, any Letter of Credit.

“Extension Offer”: as defined in Section 2.21(a).

“Extension Request Facility”: as defined in Section 2.21(a).

 

13



--------------------------------------------------------------------------------

“Extension Permitted Amendment”: the terms of an amendment to this Agreement and
the other Loan Documents, effected pursuant to an Extension Agreement in
connection with an Extension Offer pursuant to Section 2.21, providing for an
extension of the Revolving Termination Date applicable to the Accepting Lenders’
Loans and/or scheduled maturity dates and/or commitments and/or Loans of the
applicable Extension Request Facility (such Loans or commitments being referred
to as the “Extended Loans” or “Extended Commitments”, as applicable) and, in
connection therewith, as applicable (a) an increase or decrease in the rate of
interest (including through fixed interest rates and changes to the interest
rate margins or rate floors) accruing on such Extended Loans, (b) in the case of
Extended Loans that are Term Loans of any Facility, a modification of the
scheduled amortization applicable thereto; provided that the weighted average
life to maturity of such Extended Loans shall be no shorter than the remaining
weighted average life to maturity (determined at the time of such Extension
Offer) of the Term Loans of such Facility, (c) a modification of voluntary or
mandatory prepayments applicable thereto; provided that in the case of Extended
Loans that are Term Loans, such requirements may provide (i) that such Extended
Loans may participate in any mandatory prepayments on a pro rata basis (or on a
basis that is less than a pro rata basis) with the Loans of the applicable
Extension Request Facility and any other outstanding Facilities, but may not
provide for mandatory prepayment requirements that are more favorable to the
Extended Loans than those applicable to the Loans of the applicable Extension
Request Facility and (ii) that voluntary prepayments may be allocated as
directed by the Company among the outstanding Facilities, (d) an increase or
decrease in the fees payable to, or the inclusion of new fees or premiums to be
payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Loans or Extended Commitments and/or (e) an addition of any affirmative
or negative covenants or other terms, provided that any such additional covenant
or terms with which the Company and its Subsidiaries shall be required to comply
prior to the latest scheduled maturity date of any Facility in effect
immediately prior to such Extension Permitted Amendment for the benefit of the
Extending Lenders providing such Extended Loans or Extended Commitments shall
also be for the benefit of all other Lenders.

“Facility”: (a) the revolving credit facility made available to the Borrowers
pursuant to this Agreement (the “Revolving Facility”), (b) any Incremental
Facility and (c) any other credit facility made available to any Borrower
pursuant to this Agreement (including, without limitation, any Replacement
Facilities).

“Facility Fee Rate”: the facility fee rate determined pursuant to the Applicable
Pricing Grid by reference to the Corporate Ratings in effect at the time.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations issued thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
applicable intergovernmental agreements with respect thereto.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

14



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Foreign Subsidiary Borrower”: each Foreign Subsidiary listed as a Foreign
Subsidiary Borrower on Schedule 1.1C as amended from time to time in accordance
with Section 10.1(c).

“Foreign Subsidiary Guaranteed Indebtedness”: all Indebtedness of a Foreign
Subsidiary permitted by Section 7.2 owed to a Lender or an Affiliate of a Lender
(or to a Person which was a Lender or an Affiliate of a Lender at the time such
Indebtedness (or the commitment to provide such Indebtedness) was incurred);
provided (i) Indebtedness shall constitute Foreign Subsidiary Guaranteed
Indebtedness only if the Company has designated such Indebtedness as Foreign
Subsidiary Guaranteed Indebtedness pursuant to a Foreign Subsidiary Guaranteed
Indebtedness Designation submitted to the Administrative Agent which has not
been withdrawn or revoked in writing by the Company and (ii) the Dollar
Equivalent of the aggregate principal amount of Foreign Subsidiary Guaranteed
Indebtedness shall not exceed $75,000,000 at any time (it being agreed this
clause (ii) is not intended to limit the amount of Indebtedness that may be
incurred by a Foreign Subsidiary pursuant to Section 7.2). In the event the
Dollar Equivalent of the aggregate principal amount of any purported Foreign
Subsidiary Guaranteed Indebtedness exceeds $75,000,000 at any time, only
$75,000,000 of such Indebtedness shall constitute Foreign Subsidiary Guaranteed
Indebtedness and shall be included based on earliest time of incurrence until
the $75,000,000 cap is met. Foreign Subsidiary Designated Indebtedness shall be
guaranteed (on a secured basis with the Collateral) by the Company and the
Guarantors on a pari passu basis with the other Obligations as set forth in the
Security Documents.

“Foreign Subsidiary Guaranteed Indebtedness Designation”: a written designation
by the Company of Indebtedness of a Foreign Subsidiary as Foreign Subsidiary
Guaranteed Indebtedness, substantially in the form of Exhibit H.

“Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary Borrower, a
legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent and the Lenders covering the matters set forth on Exhibit
F, with such assumptions, qualifications and deviations therefrom as the
Administrative Agent shall approve (such approval not to be unreasonably
withheld).

“4% Subsidiary”: at any time, any Subsidiary of the Company which, based on the
financial statements most recently delivered pursuant to Section 6.1(a)or
6.1(b), constituted no more than 4% of Consolidated Assets or for the twelve
month period ended on the date of such financial statements represented no more
than 4% of Consolidated Revenues, in each case determined using the equity
method of accounting in accordance with GAAP.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Company and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 6.1(a) of the Existing Credit
Agreement.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
(including the

 

15



--------------------------------------------------------------------------------

National Association of Insurance Commissioners) and any group or body charged
with setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).

“Group Members”: the collective reference to the Company and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement to be executed and delivered by the Company and each
Guarantor, substantially in the form of Exhibit C.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

“Guarantor”: each Domestic Subsidiary of the Company other than (a) Excluded
Subsidiaries, (b) Immaterial Domestic Subsidiaries (provided that all Immaterial
Domestic Subsidiaries excluded under this clause (b) and Section 6.9(c)(B) shall
not, following the period described in the first parenthetical phrase of
Section 6.9(c), contribute in the aggregate more than 7.5% of Consolidated
Assets or more than 7.5% of Consolidated Revenues based on the financial
statements most recently delivered pursuant to Section 6.1(a) or 6.1(b),
(c) joint ventures, (d) any direct holding company of one or more joint
ventures, provided that such holding company does not engage in any business or
own any assets other than owning the Capital Stock of joint ventures and
(e) U.S. Foreign Holdcos.

“IAC”: International Automotive Components Group North America, LLC and its
subsidiaries

“Immaterial Subsidiary”: at any time, any Subsidiary of the Company which, based
on the financial statements most recently delivered pursuant to Section 6.1(a)
or (b), constituted less than 2.5% of Consolidated Assets or, for the twelve
month period ended on the date of such financial statements, represented less
than 2.5% of Consolidated Revenues, in each case determined using the equity
method of accounting in accordance with GAAP.

 

16



--------------------------------------------------------------------------------

“Immaterial Domestic Subsidiary”: a Domestic Subsidiary which is an Immaterial
Subsidiary.

“Immaterial Foreign Subsidiary”: a Foreign Subsidiary which is an Immaterial
Subsidiary.

“Incremental Amendment”: as defined in Section 2.19.

“Incremental Facility”: as defined in Section 2.19.

“Incremental Facility Closing Date”: as defined in Section 2.19.

“Incremental Term Facility”: as defined in Section 2.19.

“Incremental Revolving Facility”: as defined in Section 2.19.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, which would, in
accordance with GAAP be shown on the liability side of the balance sheet,
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, provided, if such Person has
not assumed or become liable for such obligation, the amount of such
Indebtedness shall be deemed to be the lesser of the fair market value of such
property or the obligation being secured thereby and (i) for the purposes of
Section 8.1(e) only, all obligations of such Person in respect of Swap
Agreements, but excluding (i) trade and other accounts payables incurred in the
ordinary course of such Person’s business, (ii) accrued expenses and deferred
compensation arrangements in the ordinary course, and (iii) advance payments in
the ordinary course. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, inventions, designs, patents, patent licenses, trademarks,
tradenames, domain names and other source indicators, trademark licenses,
technology, trade secrets, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

17



--------------------------------------------------------------------------------

“Interest Coverage Ratio”: for any period, the ratio of (a) Consolidated EBITDA
for such period to (b) Consolidated Interest Expense for such period.

“Interest Payment Date”: (a) as to any Eurocurrency Loan, the last day of each
Interest Period applicable to such Loan and the Revolving Termination Date, as
applicable, provided that if any Interest Period for a Eurocurrency Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; (b) as
to any ABR Loan (other than any Swingline Loan), the last day of each calendar
quarter and the Maturity Date or Revolving Termination Date, as applicable,
(c) as to any Loan (other than a Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof, (d) as to any ABR Loan if an Event of Default is in existence, the last
day of each calendar month, and (e) as to any Swingline Loan, the day that such
Loan is repaid.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one or two weeks or one, two, three or six
months (or, with respect to Revolving Loans, if available to all participating
Lenders, nine or twelve months) thereafter, as selected by the relevant Borrower
in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurocurrency Loan and
ending one or two weeks or one, two, three or six months thereafter (or, with
respect to Revolving Loans, if available to all participating Lenders, nine or
twelve months), as selected by the relevant Borrower by irrevocable notice to
the Administrative Agent not later than 11:00 A.M., Local Time, on the date that
is three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) a Borrower may not select an Interest Period that would extend beyond the
Revolving Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: an advance, loan, extension of credit (by way of guaranty or
otherwise, but excluding trade debt incurred in the ordinary course of business)
or capital contribution to, or purchase any Capital Stock, bonds, notes, loans,
debentures or other debt securities of, or any assets constituting a business
unit of, or any other similar investment in, any Person. The amount of any
Investment by any Person on any date of determination shall be the acquisition
price of the gross assets acquired (including any liability assumed by such
Person to the extent such liability would be reflected on a balance sheet
prepared in accordance with GAAP) plus all additional capital contributions or
purchase price paid in respect thereof, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment minus the amount of all cash returns of principal or capital thereon,
cash dividends thereon and other cash returns on investment thereon or

 

18



--------------------------------------------------------------------------------

liabilities expressly assumed by another Person (other than a Group Member) in
connection with the sale of such Investment. Whenever the term “outstanding” is
used in this Agreement with reference to an Investment, it shall take into
account the matters referred to in the preceding sentence.

“Issuing Lender”: JPMorgan Chase Bank, N.A., Citibank, N.A. and any other Lender
approved by the Administrative Agent and the Company that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder (including the issuer of any
Existing Letters of Credit), or any of their respective affiliates, in each case
in its capacity as issuer of any Letter of Credit. Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.

“Joinder Agreement”: a joinder agreement, substantially in the form of Exhibit G
hereto, pursuant to which a Foreign Subsidiary becomes a Foreign Subsidiary
Borrower hereunder.

“Judgment Currency”: as defined in Section 10.16.

“Junior Indebtedness”: (i) unsecured debt securities issued by the Company or
any Domestic Subsidiary, (ii) unsecured term loans borrowed by the Company or
any Domestic Subsidiary and (iii) Indebtedness of any Domestic Loan Party which
is subordinated in right of payment to any Obligations (as defined in the
Guarantee and Collateral Agreement). For the avoidance of doubt, Junior
Indebtedness does not include (i) intercompany Indebtedness and (ii) Loans.

“LC Basket Limit”: $225,000,000 less the aggregate amount of the Incremental
Revolving Facility and any Incremental Facility added to this Agreement pursuant
to Section 2.19 that is a revolving facility to the extent such Incremental
Revolving Facility or Incremental Facility may be used for letters of credit.

“L/C Commitment”: with respect to each Issuing Lender the obligation of such
Issuing Lender to issue Letters of Credit pursuant to Section 3.1(a) in an
aggregate principal amount at any one time outstanding not to exceed, together
with the aggregate amount of unpaid drawings under Letter of Credit issued by
such Issuing Lender, the L/C Commitment of such Issuing Lender set forth on
Schedule 1.1(a).

“LC Disbursement”: a payment made by the Issuing Lender pursuant to a Letter of
Credit.

“LC Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit (other than Alternative Currency Letters of
Credit) at such time, (b) the aggregate amount of all LC Disbursements under
Letters of Credit (other than Alternative Currency Letters of Credit) that have
not yet been reimbursed by or on behalf of the Company at such time and (c) the
Alternative Currency LC Exposure at such time. The LC Exposure of any Lender at
any time shall be its Revolving Percentage of the total LC Exposure at such
time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“LC Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lenders”: as defined in the preamble; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

19



--------------------------------------------------------------------------------

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest or any priority or
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: the Borrowers and the Guarantors.

“Loans”: any Loan made by any Lender pursuant to this Agreement.

“Local Time”: (a) except as set forth in clause (b), local time in London with
respect to the times for the receipt of Borrowing requests for Alternative
Currency Loans (including Swingline Alternative Currency Loans) or a request for
the issuance of an Alternative Currency Letter of Credit, for receipt and
sending of notices by and any disbursement by or on behalf of the Administrative
Agent, any Lender or any Issuing Lender of Alternative Currency Loans and for
payment by the Borrowers with respect to Alternative Currency Loans and
reimbursement obligations in respect of Alternative Currency Letters of Credit,
(b) local time in New York with respect to the times for the determination of
“Dollar Equivalent”, for the receipt of Borrowing requests for Loans denominated
in Dollars or a request for the issuance of a Letter of Credit denominated in
Dollars, for receipt and sending of notices by and disbursement by or on behalf
of the Administrative Agent, any Lender or any Issuing Lender and for payment by
the Borrowers with respect to Loans denominated in Dollars and reimbursement
obligations in respect of Letters of Credit denominated in Dollars, (c) local
time in London, with respect to the times for the determination of “Eurocurrency
Base Rate”, (d) otherwise, if a place for any determination is specified herein,
the local time at such place of determination and (e) otherwise, New York time.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Company and its Subsidiaries,
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the material rights or remedies of the
Administrative Agent, the Collateral Agent or the Lenders hereunder or
thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Property”: as defined in Section 4.20(b).

“Mortgages”: collectively, any deeds of trust, trust deeds, hypothecs and
mortgages creating and evidencing a Lien on any real property made pursuant to
the requirements of the Existing Credit Agreement and this Agreement by the Loan
Parties in favor of or for the benefit of the Collateral Agent on behalf of the
Secured Parties in form and substance reasonably satisfactory to the
Administrative Agent, in each case securing the Obligations and as amended in
accordance with Section 5.1(l) (as to the Mortgaged Property on the date hereof)
and as further amended, supplemented, amended and restated or otherwise modified
from time to time.

 

20



--------------------------------------------------------------------------------

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Disposition, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Disposition (other than any Lien created pursuant to a
Security Document) and other third-party fees and expenses actually incurred in
connection therewith and (ii) Taxes paid or reasonably estimated to be payable
as a result of such Disposition (after taking into account any available tax
credits or deductions and any tax sharing arrangements), (b) in connection with
any issuance or sale of Capital Stock or any incurrence of Indebtedness, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith, and (c) in connection with any Receivable Financing
Transaction, the initial cash purchase price received by, or Indebtedness
incurred by, any Loan Party thereunder (and any increase in the aggregate funded
amount thereof) net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“Non-Excluded Taxes”: as defined in Section 2.16(a).

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: (i) the unpaid principal of and interest on (including interest
accruing after any Reimbursement Obligations or Loans become due and payable,
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to a
Loan Party, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans and all other obligations and liabilities
of the Borrowers and each Guarantor to the Administrative Agent, the Collateral
Agent, any Lender, any affiliate of any Lender (or, in the case of Specified
Swap Agreements and Specified Cash Management Agreements, any Person who was a
Lender or affiliate of a Lender at the time of the entry into such agreement, as
applicable) or any other Secured Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Specified Swap Agreement, any Letter of Credit (and related letter
of credit applications), any Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, Reimbursement Obligations, Guarantee
Obligations, fees, indemnities, costs, expenses (including all reasonable fees,
charges and disbursements of counsel to the Administrative Agent, to the
Collateral Agent or to any Secured Party that are required to be paid by any
Borrower pursuant to the terms of any of the foregoing agreements) or otherwise
and (ii) all obligations and liabilities (including interest accruing after any
reimbursement obligations or loans become due and payable, and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to a Loan Party or
Foreign Subsidiary, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) of the Company and the Guarantors in
respect of Foreign Subsidiary Guaranteed Indebtedness, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, whether on account of principal, interest, reimbursement
obligations, guarantee obligations, fees, indemnity costs or expenses (the
obligations described in this clause (ii), the “Additional Guarantee
Obligations”).

 

21



--------------------------------------------------------------------------------

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto, whether disputed
or not.

“Overnight Rate”: for any day (a) with respect to any amount denominated in
Dollars, the Federal Funds Effective Rate, and (b) with respect to any amount
denominated in an Alternative Currency, either (i) the rate of interest per
annum at which overnight deposits in the applicable Alternative Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent (or in the case of Swingline Alternative Currency Loans,
the applicable Swingline Alternative Currency Lender) in the applicable offshore
interbank market for such Alternative Currency to major banks in such interbank
market or (ii) the overdraft costs charged by the applicable external account
bank of the Administrative Agent (or in the case of Swingline Alternative
Currency Loans, the applicable Swingline Alternative Currency Lender) in respect
of the applicable principal amount for such Alternative Currency.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a Subsidiary.

“Participant”: as defined in Section 10.6(c).

“Participating Member State”: any member state of the European Community that
adopts or has adopted the Euro as its lawful currency in accordance with the
legislation of the European Union relating to the European Monetary Union.

“Participation Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any Acquisition by (i) the Company or any of its
Subsidiaries of all or substantially all of the assets of a Person, or of all or
substantially all of any business or division of a Person or (ii) the Company or
any of its Subsidiaries of no less than 100% of the capital stock, partnership
interests, membership interests or equity of any Person (unless after giving
effect to such Acquisition, the Company owns directly or indirectly, 100% of
such capital stock, partnership interests, membership interests or equity), in
each case to the extent that:

(a) each of the conditions precedent set forth in Annex I shall have been
satisfied in a manner reasonably satisfactory to the Administrative Agent;

(b) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target; and

(c) no Default or Event of Default is in existence or would occur after giving
effect to such Acquisition.

 

22



--------------------------------------------------------------------------------

“Permitted Notes”: unsecured notes issued by the Borrower in the high yield or
high grade market with a scheduled maturity date not earlier than one year after
the Revolving Termination Date and with customary market terms for comparable
instruments.

“Permitted Refinancing Indebtedness”: as defined in Section 7.2(s).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee pension benefit plan (as defined in
Section 3(2) of ERISA) in respect of which a Loan Party or any ERISA Affiliate
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling”: the lawful currency of the United Kingdom, provided that,
unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognized by the central bank of the United Kingdom as the
lawful currency of that country, then: (i) any reference herein to, and any
obligations arising hereunder in, the currency of the United Kingdom shall be
translated into, or paid in, the currency or currency unit of the United Kingdom
designated by the Administrative Agent (after consultation with the Company);
and (ii) any translation from one currency or currency unit to another shall be
at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Administrative Agent (acting reasonably); provided further that, if a
change in the currency of the United Kingdom occurs, this Agreement will, to the
extent the Administrative Agent (acting reasonably and after consultation with
the Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors); each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Prohibited Transaction”: as defined in Section 406 of ERISA or Section 4975 of
the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.16(a).

“Qualified Stock”: with respect to any Person, Capital Stock of such Person
which is not Disqualified Stock.

“Rating Agency”: each of S&P and Moody’s.

“Receivable Financing Transaction”: any transaction or series of transactions
involving a sale for cash of accounts receivable, without recourse based upon
the collectibility of the receivables sold, by the Company or any of its
Subsidiaries to a Special Purpose Subsidiary and a subsequent sale or pledge of
such accounts receivable (or an interest therein) by such Special Purpose
Subsidiary, in each case without any guarantee by the Company or any of its
Subsidiaries (other than the Special Purpose Subsidiary).

 

23



--------------------------------------------------------------------------------

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refinanced Facility”: as defined in Section 10.1(e).

“Refinanced Revolving Facility”: as defined in Section 10.1(e).

“Refinanced Term Loans”: as defined in Section 10.1(e).

“Refunded Swingline Loans”: as defined in Section 2.3.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Company to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties”: as defined in Section 9.3.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Facility”: as defined in Section 10.1(e).

“Replacement Term Loans”: as defined in Section 10.1(e).

“Replacement Revolving Facility”: as defined in Section 10.1(e).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations thereunder, other than those events as to which the thirty day
notice period is waived under PBGC regulations.

“Required Lenders”: at any time, Lenders holding more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that the portion of the Revolving Commitments and Revolving Extensions of Credit
held or deemed held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: with respect to any Loan Party, the chief executive
officer, the president, the chief financial officer, any vice president, the
treasurer or the assistant treasurer of such Loan Party.

 

24



--------------------------------------------------------------------------------

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments on the Closing
Date is $1,000,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding, (b) such Lender’s Revolving Percentage of the
Dollar Equivalent of the L/C Obligations and (c) such Lender’s Revolving
Percentage of the Dollar Equivalent of the aggregate principal amount of
Swingline Loans then outstanding.

“Revolving Facility”: as defined in the defintition of the term “Facility”.

“Revolving Loans”: as defined in Section 2.1.

“Revolving Percentage”: as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that (i) in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis and
(ii) for purposes of Section 2.20, if a Defaulting Lender exists the Revolving
Commitment and Revolving Extensions of Credit of such Defaulting Lender shall be
disregarded in determining Revolving Percentages.

“Revolving Termination Date”: January 30, 2018.

“S&P”: Standard & Poor’s Financial Services LLC.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: collectively, the Administrative Agent, the Collateral Agent,
the Lenders, each Issuing Lender, each provider under a Specified Cash
Management Agreement, each counterparty to a Specified Swap Agreement, the
Persons entitled to indemnification under the Loan Documents and each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.2.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent and the Collateral Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

 

25



--------------------------------------------------------------------------------

“Seller Debt”: unsecured debt owing to the seller in a Permitted Acquisition.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Special Purpose Subsidiary”: any Wholly Owned Subsidiary of the Company created
by the Company for the sole purpose of facilitating a Receivable Financing
Transaction; provided, that such Special Purpose Subsidiary shall cease to be a
Special Purpose Subsidiary if at any time (a) such Special Purpose Subsidiary
engages in any business other than Receivable Financing Transactions and
activities directly related thereto or (b) the Company or any of its
Subsidiaries (other than a Special Purpose Subsidiary) or any of their
respective assets incur any liability, direct or indirect, contingent or
otherwise, in respect of any obligation of a Special Purpose Subsidiary whether
arising under or in connection with any Receivable Financing Transaction or
otherwise (other than Standard Securitization Undertakings); provided further,
however, that if the law of a jurisdiction in which the Company proposes to
create a Special Purpose Subsidiary does not provide for the creation of a
bankruptcy remote entity that is acceptable to the Company or requires the
formation of one or more additional entities (whether or not Subsidiaries of the
Company), such other type of entity may, upon the request of the Company and
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld) serve as a “Special Purpose Subsidiary.”

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, cash management or commercial, credit or debit card services,
including in connection with any automated clearing house transactions,
controlled disbursements, return items, overdrafts, interstate depository
network services or any similar transactions between any Borrower or any
Guarantor (or guaranteed by any Borrower or any Guarantor) and any Lender (or
any affiliate thereof) at the time such obligations were created.

“Specified Jurisdiction”: any country, state or other jurisdictional subdivision
outside North America or Europe.

“Specified Swap Agreement”: any Swap Agreement entered into by any Borrower or
any Guarantor and any Person that is a Lender or an affiliate of a Lender at the
time such Swap Agreement is entered into. Such designation shall not create in
favor of such Lender or affiliate of a

 

26



--------------------------------------------------------------------------------

Lender any rights in connection with the management or release of any Collateral
or of the obligations of any Loan Party hereunder or under any Collateral
Document. For purposes hereof a Specified Swap Agreement shall include any trade
executed pursuant to a master agreement which is a Specified Swap Agreement.

“Standard Securitization Undertakings”: representations, warranties, covenants
and indemnities entered into by the Company or any Subsidiary thereof in
connection with a Receivable Financing Transaction which are reasonably
customary in an accounts receivable financing transaction.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person (exclusive of any Affiliate in which such Person has a
minority ownership interest). Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company or their successors; provided that, for purposes
of Section 7.7, Greenfield Holdings, LLC and Integrated Manufacturing and
Assembly, LLC shall be deemed to be Wholly Owned Subsidiaries of the Company for
so long as the Company maintains substantially the same control over voting
interests it has on the Closing Date, it being understood that such control may
be combined in the event that Greenfield Holdings, LLC and Integrated
Manufacturing and Assembly, LLC or their successors merge or otherwise combine.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Swingline Alternative Currency Commitment”: with respect to each Swingline
Alternative Currency Lender the obligation of such Swingline Alternative
Currency Lender to make Swingline Alternative Currency Loans pursuant to
Section 2.2(a)(ii) in an aggregate principal amount at any one time outstanding
having a Dollar Equivalent not to exceed the Swingline Alternative Currency
Commitment of such Lender set forth on Schedule 1.1(a).

“Swingline Alternative Currency Exposure”: at any time, the Dollar Equivalent of
the sum of the aggregate undrawn amount of all outstanding Swingline Alternative
Currency Loans at such time. The Swingline Alternative Currency Exposure of any
Lender at any time shall be its Revolving Percentage of the total Swingline
Alternative Currency Exposure at such time.

“Swingline Alternative Currency Lender”: Barclays Bank PLC, in its capacity as a
lender of Swingline Alternative Currency Loans, and each other Lender which has
a Swingline Alternative Currency Commitment or holds Swingline Alternative
Currency Loans, in its capacity as the lender of Swingline Alternative Currency
Loans.

“Swingline Alternative Currency Limit”: initially, $50,000,000. The Swingline
Alternative Currency Limit may be increased to up to $100,000,000 after the date
hereof if additional Swingline Alternative Currency Commitments are established
or then existing Swingline Dollar Commitments are increased hereunder from time
to time.

 

27



--------------------------------------------------------------------------------

“Swingline Alternative Currency Loans”: as defined in Section 2.2(a)(ii).

“Swingline Alternative Currency Rate”: with respect to any Swingline Alternative
Currency Loan, the Overnight Rate plus the Applicable Margin for Eurocurrency
Loans.

“Swingline Dollar Commitment”: with respect to each Swingline Dollar Lender the
obligation of such Swingline Dollar Lender to make Swingline Dollar Loans
pursuant to Section 2.2(a)(i) in an aggregate principal amount at any one time
outstanding not to exceed the Swingline Dollar Commitment of such Lender set
forth on Schedule 1.1(a).

“Swingline Dollar Exposure”: at any time, the sum of the aggregate undrawn
amount of all outstanding Swingline Dollar Loans at such time. The Swingline
Exposure of any Lender at any time shall be its Revolving Percentage of the
total Swingline Dollar Exposure at such time.

“Swingline Dollar Lender”: JPMorgan Chase Bank, N.A., in its capacity as a
lender of Swingline Dollar Loans and each other Lender which has a Swingline
Dollar Commitment or holds Swingline Dollar Loans, in its capacity as the lender
of Swingline Dollar Loans.

“Swingline Dollar Limit”: initially, $50,000,000. The Swingline Dollar Limit may
be increased to up to $100,000,000 after the date hereof if additional Swingline
Dollar Commitments are established or then existing Swingline Dollar Commitments
are increased hereunder from time to time.

“Swingline Dollar Loans”: as defined in Section 2.2(a)(i).

“Swingline Lenders”: the collective reference to the Swing Line Dollar Lenders
and the Swingline Alternative Currency Lenders.

“Swingline Loans”: the collective reference to the Swingline Dollar Loans and
the Swingline Alternative Currency Loans.

“Swingline Participation Amount”: as defined in Section 2.3.

“Target”: the Person, or business or substantially all of the assets of a Person
or a division of a Person intended to be acquired in a Permitted Acquisition.

“Taxes”: all present or future taxes, duties, levies, imposts, deductions,
withholdings, assessments, fees or other charges imposed, levied, collected,
withheld or assessed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto, whether disputed or not.

“Term Loans”: any term loans made pursuant to this Agreement.

“Total L/C Limit”: $300,000,000.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee”: any Assignee or Participant.

 

28



--------------------------------------------------------------------------------

“Type”: as to any Loan or Borrowing, its nature as an ABR Loan or a Eurocurrency
Loan.

“U.S. Foreign Holdco”: any Domestic Subsidiary, substantially all of the assets
of which consist of Capital Stock of Persons that are characterized as non-U.S.
corporations for United States federal income tax purposes.

“UCC”: the Uniform Commercial Code, as in effect from time to time in the State
of New York or any other applicable jurisdiction.

“United States”: the United States of America.

“Unsecured Note Indenture”: the indenture among the Borrower, as issuer, certain
of its Subsidiaries, as guarantors, and the trustee named therein, under which
the Permitted Notes are issued.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Withholding Agent”: any Loan Party and the Administrative Agent.

1.2. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurocurrency Loan”) or
currency (e.g., an “Alternative Currency Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurocurrency Borrowing”) or
currency (e.g., an “Alternative Currency Borrowing”).

1.3. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, as in effect from time to time;
provided that, if the Company notifies the Administrative Agent that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn by the Company or the Administrative Agent, as the case may be, or
such provision amended in accordance herewith, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume or become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

29



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) When determining whether a Default or Event of Default pursuant to
Section 7.1 shall be in existence after giving pro forma effect to a certain
event, the covenant levels to be used in making such determination shall be
those in effect as of the last day of the most recent fiscal quarter of the
Company for which financial reports are required to have been delivered pursuant
to Section 6.1.

1.4. Exchange Rates; Currencies. (a) For purposes of calculating the Dollar
Equivalent of the principal amount of any Loan denominated in an Alternative
Currency, the Alternative Currency LC Exposure at any time, the Dollar
Equivalent at the time of issuance of any Alternative Currency Letter of Credit
then requested to be issued pursuant to Section 3.2 or any other matter relating
to an Alternative Currency Loan or Alternative Currency Letter of Credit, the
Administrative Agent shall determine the Exchange Rate as of the applicable
Exchange Rate Date with respect to each Alternative Currency in which any
requested or outstanding Loan or Alternative Currency Letter of Credit is
denominated and shall apply such Exchange Rate to determine such amount (in each
case after giving effect to any Loan to be made or repaid or Letter of Credit to
be issued or to expire or terminate on or prior to the applicable date for such
calculation).

(b) At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Agreement to the currency of any
particular nation means the lawful currency of such nation at such time whether
or not the name of such currency is the same as it was on the date hereof.
Wherever in this Agreement in connection with a Borrowing or Loan an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing or Loan is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest 1,000 units of such Alternative Currency).

(c) Each obligation hereunder of any party hereto that is denominated in a
currency of a country that is not a Participating Member State on the date
hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in Euro
or such currency, such party shall be entitled to pay or repay such amount
either in Euro or in such currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Alternative Currency of any
country that becomes a Participating Member State after the date on which such
currency becomes an Alternative Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor. Without prejudice to the respective liabilities of the Borrowers to
the

 

30



--------------------------------------------------------------------------------

Lenders and of the Lenders to the Borrowers under or pursuant to this Agreement,
each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction or changeover
to the Euro in any country that becomes a Participating Member State after the
date hereof.

1.5. Affected Lenders. (a) If any Lender notifies the Company and the
Administrative Agent in writing that it has determined in good faith that any
Alternative Currency approved by the Administrative Agent after the Closing Date
is not available to such Lender in sufficient amounts to fund any Loan requested
to be funded by such Lender in such Alternative Currency as part of a requested
Borrowing (or to fund any participating interest in any Swingline Loan or Letter
of Credit denominated in such Alternative Currency), after using commercially
reasonable efforts to obtain sufficient amounts of such currency, then such
Lender shall fund its share of the requested Loan (or participating interests)
in Dollars (based on the Exchange Rate in effect on the date of funding) with
any such Loan being a Eurocurrency Loan with an Interest Period equal to the
Interest Period for the requested Borrowing, in each case under this paragraph
(a) pursuant to procedures to be agreed upon by the Company and the
Administrative Agent.

(b) If any Lender notifies the Company and the Administrative Agent in writing
that it has determined in good faith that the extension of credit by such Lender
to a Foreign Subsidiary Borrower designated after the Closing Date would result
in adverse tax or legal consequences to such Lender (unless (1) such
consequences can be avoided by a change in lending office in a manner consistent
with the provisions of Section 2.18 or (2) such consequences involve only the
payment of money (other than a fine or penalty), in which case such Foreign
Subsidiary Borrower shall be deemed acceptable to such Lender if the Company
agrees to pay such Lender such amounts as such Lender determines in good faith
are necessary to compensate such Lender for such consequences) then (i) instead
of making Loans to such Foreign Subsidiary Borrower such Lender shall instead
make its share of the requested Borrowing as a Loan to the Company, (ii) any
Letters of Credit issued jointly for the account of the Company and such Foreign
Subsidiary Borrower shall, with respect to such Lender only, be deemed to be
issued solely for the account of the Company and (iii) participating interests
in Swingline Loans made to such Foreign Subsidiary Borrower shall be deemed held
by Lenders which are not Affected Lenders with respect to such Foreign
Subsidiary Borrower (rather than by all Lenders), in each case under this
paragraph (b) pursuant to procedures to be agreed upon by the Company and the
Administrative Agent.

(c) As used herein “Affected Lender” means any Lender described in
Section 1.5(a) or (b).

SECTION 2. AMOUNT AND TERMS OF LOANS AND COMMITMENTS

2.1. Loans and Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender severally agrees to make revolving credit loans in Dollars
or an Alternative Currency (“Revolving Loans”) to the Borrowers from time to
time during the Revolving Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Lender’s other Revolving
Extensions of Credit then outstanding, does not exceed the amount of such
Lender’s Revolving Commitment; provided the aggregate principal amount of
Alternative Currency Loans and Alternative Currency LC Exposure shall not exceed
the Alternative Currency Sublimit. During the Revolving Commitment Period the
Borrowers may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the applicable Borrower and
notified to the Administrative Agent in accordance with Sections 2.1(c) and 2.9.
The obligations of the Borrowers under this Agreement are several.

 

31



--------------------------------------------------------------------------------

(b) The Borrowers may borrow under the Revolving Commitments during the
Revolving Commitment Period on any Business Day, provided that the applicable
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 12:00 Noon, Local Time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurocurrency Loans or (b) one Business Day prior to the requested Borrowing
Date, in the case of ABR Loans) (provided that any such notice of a borrowing of
ABR Loans to finance payments required by Section 3.5 may be given not later
than 10:00 A.M., Local Time, on the date of the proposed borrowing), specifying
(i) the requested Borrower, (ii) the amount, Type and currency of Revolving
Loans to be borrowed, (iii) the requested Borrowing Date, and (iv) in the case
of Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each borrowing under
the Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurocurrency Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Upon receipt of any such notice from the
applicable Borrower, the Administrative Agent shall promptly notify each Lender
thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the
applicable Borrower at the Funding Office prior to 12:00 Noon, Local Time, on
the Borrowing Date requested by the applicable Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the applicable Borrower by the Administrative Agent crediting the
account of the applicable Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

(c) Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement; and
provided, further, that no such option may be exercised by any Lender if,
immediately after giving effect thereto, amounts would become payable by a Loan
Party under Section 2.15 or 2.16 that are in excess of those that would be
payable under such Section if such option were not exercised.

(d) The Company may act as agent for the other Borrowers with respect to all
matters involving Loans to and Letters of Credit for the account of any other
Borrower. Without limitation, the Administrative Agent and the Lenders may rely
on any notice or request given by the Company with respect to any Loan or Letter
of Credit issued or to be issued to or for the account of any other Borrower or
any payment, continuation, conversion, prepayment or amendment thereof and may
fund the proceeds of any Loan requested to be made to any other Borrower to any
account directed by the Company.

2.2. Swingline Commitments. (a)(i) Subject to the terms and conditions hereof,
each Swingline Dollar Lender agrees to make a portion of the credit otherwise
available to the Borrowers under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans denominated in
Dollars (“Swingline Dollar Loans”) to the Company; provided that (x) the
aggregate principal amount of Swingline Dollar Loans outstanding at any time
from any Swingline Dollar Lender shall not exceed the Swingline Dollar
Commitment of such Swingline Dollar Lender then in effect (notwithstanding that
the Swingline Dollar Loans of such Swingline Dollar Lender outstanding at any
time, when aggregated with the Swingline Dollar Lender’s other outstanding
Revolving Extensions of Credit, may exceed the Swingline Dollar Commitment of
such Swingline Dollar Lender then in effect) and (y) the Company shall not
request, and the Swingline Dollar Lenders shall not make, any Swingline Dollar
Loan if, after giving effect to the making of such Swingline Dollar Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero
or the aggregate

 

32



--------------------------------------------------------------------------------

outstanding Swingline Dollar Loans would exceed the Swingline Dollar Limit.
During the Revolving Commitment Period, the Company may use the Swingline Dollar
Commitments by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Dollar Loans shall be denominated in
Dollars and ABR Loans only.

(ii) Subject to the terms and conditions hereof, each Swingline Alternative
Currency Lender agrees to make a portion of the credit otherwise available to
the Borrowers under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans denominated in
Alternative Currencies (“Swingline Alternative Currency Loans”) to the
Borrowers; provided that (x) the Dollar Equivalent of the aggregate principal
amount of Swingline Alternative Currency Loans outstanding at any time from any
Swingline Alternative Currency Lender shall not exceed the Swingline Alternative
Currency Commitment of such Swingline Alternative Currency Lender then in effect
(notwithstanding that the Swingline Alternative Currency Loans of such Swingline
Alternative Currency Lender outstanding at any time, when aggregated with such
Swingline Alternative Currency Lender’s other outstanding Revolving Extensions
of Credit, may exceed the Swingline Alternative Currency Commitment of such
Swingline Alternative Currency Lender in effect) and (y) no Borrower shall
request, and the Swingline Alternative Currency Lenders shall not make, any
Swingline Alternative Currency Loan if, after giving effect to the making of
such Swingline Alternative Currency Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero or the Dollar Equivalent of the
aggregate outstanding Swingline Alternative Currency Loans would exceed the
Swingline Alternative Currency Sublimit. During the Revolving Commitment Period,
each Borrower may use the Swingline Alternative Currency Commitments by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Alternative Currency Loans shall bear interest at
the applicable Swingline Alternative Currency Rate.

(b) Each Borrower shall repay to each Swingline Lender the then unpaid principal
amount of each Swingline Loan made to such Borrower by such Swingline Lender on
the earliest of (i) the Revolving Termination Date, (ii) the 15th Business Day
after such Swingline Loan is made and (iii) the last Business Day of a calendar
quarter that is at least three Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Loan is borrowed, each Borrower
shall repay all Swingline Loans made to it then outstanding.

2.3. Procedure for Swingline Loan Borrowing; Refunding of Swingline Loans.
(a) Whenever a Borrower desires that a Swingline Lender make Swingline Loans it
shall give such Swingline Lender irrevocable telephonic notice (which telephonic
notice must be received by such Swingline Lender not later than 1:00 P.M., Local
Time (or, in the case of Swingline Alternative Currency Loans, not later than
11:00 A.M., Local Time)), confirmed promptly in writing (with a copy to the
Administrative Agent), specifying (i) the applicable Borrower, (ii) whether such
Swingline Loan is to be a Swingline Dollar Loan or a Swingline Alternative
Currency Loan, (iii) the currency of such Borrowing, (iv) the applicable
Interest Period therefor (if such Borrowing is not in Dollars), (v) the amount
to be borrowed (expressed in the requested currency), (vi) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period) and (vii) the account into which the proceeds of such Borrowing are to
be deposited. Each borrowing under a Swingline Commitment shall be in an amount
not less than the Dollar Equivalent of $500,000 or (in the case of Swingline
Dollar Loans) a whole multiple of $100,000 in excess thereof or (in the case of
Swingline Alternative Currency Loans) a whole multiple of $100,000 in excess
thereof. Not later than 3:00 P.M., Local Time (or in the case of Swingline
Alternative Currency Loans, such later time as may be specified by the
applicable Swingline Alternative Currency Lender), on the Borrowing Date
specified in a notice in respect of Swingline Loans, such Swingline Lender shall
make available to the applicable Borrower at its office specified in the
applicable notice an amount in immediately available funds in the requested
currency equal to the amount of the Swingline Loan to be made by such Swingline
Lender. Each Swingline Lender shall promptly notify the Administrative Agent of
the making of any Swingline Loan.

 

33



--------------------------------------------------------------------------------

(b) Each Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of each Borrower (which hereby irrevocably
directs such Swingline Lender to act on its behalf), on one Business Day’s
notice given by such Swingline Lender no later than 12:00 Noon, Local Time,
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Loan in the applicable currency (or, only to the extent that a Lender is unable
to make such payment in the applicable currency, in Dollars based on the
Exchange Rate in effect on the date such payment is made) in an amount equal to
such Lender’s Revolving Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) owed to such Swingline Lender outstanding
on the date of such notice, to repay such Swingline Lender. Each Lender shall
make the amount of such Revolving Loan available to the Administrative Agent at
the Funding Office in immediately available funds, not later than 10:00 A.M.,
Local Time, one Business Day after the date of such notice. The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to such Swingline Lender for application by such Swingline Lender to the
repayment of the Refunded Swingline Loans. Each Borrower irrevocably authorizes
each Swingline Lender to charge such Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) in order to immediately
pay the amount of such Refunded Swingline Loans to the extent amounts received
from the Lenders are not sufficient to repay in full such Refunded Swingline
Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.3(b) one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to any Borrower or if for any other
reason, as determined by a Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.3(b), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.3(b), purchase for cash in the applicable currency an
undivided participating interest in the then outstanding Swingline Loans of such
Swingline Lender by paying to such Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Lender’s Revolving Percentage times
(ii) the sum of the Dollar Equivalent of the aggregate principal amount of
Swingline Loans then outstanding that were to have been repaid with such
Revolving Loans.

(d) Whenever, at any time after a Swingline Lender has received from any Lender
such Lender’s Swingline Participation Amount, such Swingline Lender receives any
payment on account of the applicable Swingline Loans, such Swingline Lender will
distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all applicable Swingline Loans then due); provided, however,
that in the event that such payment received by such Swingline Lender is
required to be returned, such Lender will return to such Swingline Lender any
portion thereof previously distributed to it by such Swingline Lender.

(e) Each Lender’s obligation to make the Revolving Loans referred to in
Section 2.3(b) and to purchase participating interests pursuant to
Section 2.3(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or any Borrower may have against any Swingline
Lender, the Borrowers or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrowers, (iv) any
breach of this Agreement or any other Loan Document by the applicable Borrower,
any other Loan Party or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

34



--------------------------------------------------------------------------------

2.4. Repayment of Revolving Loans. Each Borrower shall repay all outstanding
Revolving Loans made to such Borrower on the Revolving Termination Date.

2.5. Fees . (a) The Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period (or any later
date on which such Lender has outstanding Revolving Extensions of Credit),
computed at the Facility Fee Rate on the average daily amount of the Revolving
Commitment (or, following termination of the Revolving Commitments, the
Revolving Extensions of Credit of such Lender) during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date (and on
demand following termination of the Revolving Commitments), commencing on the
first such date to occur after the Closing Date.

(b) The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6. Termination or Reduction of Commitments. The Company shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect. The Alternative Currency Sublimit shall be
reduced concurrently with any reduction of the Total Revolving Commitments
ratably based on the amount of the reduction of the Total Revolving Commitments.

2.7. Optional Prepayments. Each Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 1:00
P.M., Local Time, (i) one Business Day prior thereto, in the case of ABR Loans
(provided that ABR Loans may be prepaid on the same Business Day if notice is
received by the Administrative Agent no later than 12:00 P.M., Local Time), and
(ii) three Business Days prior thereto, in the case of Eurocurrency Loans, which
notice shall specify the date and amount of prepayment and Type of the Loans
being prepaid, as applicable; provided, that if a Eurocurrency Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the applicable Borrower shall also pay any amounts owing pursuant to
Section 2.17. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple in excess thereof. Partial optional prepayments of
the Loans shall be ratable as among the Lenders thereof.

2.8. Prepayments Required Due to Currency Fluctuation. If on any Exchange Rate
Date, the Dollar Equivalent of the Total Revolving Extensions of Credit
attributable to Alternative Currency Loans and Alternative Currency Letters of
Credit exceed the Alternative Currency Sublimit by 5% or more, then within five
Business Days after notice thereof to the Company from the Administrative

 

35



--------------------------------------------------------------------------------

Agent, the Company shall (or shall cause any Borrowing Subsidiary to) prepay
Alternative Currency Loans and cash collateralize L/C Obligations in respect of
Alternative Currency Letters of Credit in an aggregate principal amount at least
equal to such excess. Nothing set forth in this Section 2.8 shall be construed
to require the Administrative Agent to calculate compliance under this
Section 2.8 other than at the times set forth in Section 2.8.

2.9. Conversion and Continuation Options. (a) Each Borrower may elect from time
to time to convert Eurocurrency Loans denominated in Dollars to ABR Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., Local Time, on the Business Day preceding the proposed
conversion date. Each Borrower may elect from time to time to convert ABR Loans
to Eurocurrency Loans denominated in Dollars by giving the Administrative Agent
prior irrevocable notice of such election no later than 12:00 Noon, Local Time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor), provided that
no ABR Loan may be converted into a Eurocurrency Loan when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurocurrency Loan may be continued as such in the same currency upon the
expiration of the then current Interest Period with respect thereto by the
applicable Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurocurrency Loan denominated in Dollars may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuations and no Eurocurrency Loan
denominated in an Alternative Currency may be continued as such with an Interest
Period longer than one month when any Event of Default has occurred as is
continuing without the consent of the Administrative Agent, and provided,
further, that if a Borrower shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans if denominated in Dollars shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period
and, if denominated in an Alternative Currency, shall be continued as such in
the same currency with a one month Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(c) For the avoidance of doubt, the conversion and continuation provisions of
this Section 2.9 shall not apply to Swingline Alternative Currency Loans and the
terms of Section 2.2 shall control the repayment and reborrowing of such
Swingline Alternative Currency Loans.

2.10. Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $1,000,000 or a whole multiple of
$500,000 in excess thereof and (b) no more than twenty Eurocurrency Tranches
shall be outstanding at any one time.

2.11. Interest Rates and Payment Dates. (a) Subject to the provisions of
Section 2.11(e), each Eurocurrency Loan (other than Swingline Alternative
Currency Loans) shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin.

 

36



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 2.11(e), each ABR Loan shall bear
interest at a rate per annum equal to the ABR plus the Applicable Margin.

(c) Subject to the provisions of Section 2.11(e), each Swingline Alternative
Currency Loan shall bear interest at a rate per annum equal to the applicable
Swingline Alternative Currency Rate plus (i) the Applicable Margin for ABR Loans
in the case of Swingline Alternative Currency Loans denominated in Dollars and
(ii) the Applicable Margin for Eurocurrency Loans in the case of Swingline
Alternative Currency Loans denominated in other currencies.

(d) Subject to the provisions of Section 2.11(e), each Alternative Currency Loan
shall be subject to customary adjustments if and to the extent Loans denominated
in such Alternative Currencies are customarily priced on a Eurocurrency Base
Rate basis plus an additional cost.

(e) Any Loans, Reimbursement Obligations and other Obligations under the Loan
Documents not paid when due shall bear interest at a rate per annum equal to
(i) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2% or and
(ii) in the case of any other Obligation, the rate then applicable to ABR Loans
plus 2%, in each case, with respect to clauses (i) and (ii) above, from the date
of such non-payment until such amount is paid in full (after as well as before
judgment).

(f) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (e) of this Section shall be
payable from time to time on demand.

2.12. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to (x) ABR Loans the rate of interest on
which is calculated on the basis of the Prime Rate and (y) Loans denominated in
Pounds Sterling, the interest thereon (in the case of both clauses (x) and (y))
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Company and the relevant Lenders of each determination of
a Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Company and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be presumptively correct and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of a Borrower, deliver to such
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a).

2.13. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
presumptively correct and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for an applicable currency for
such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate for a currency determined or to be determined
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

37



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the relevant Lenders as soon as practicable thereafter. If such
notice is given (w) any Eurocurrency Loans denominated in Dollars requested to
be made on the first day of such Interest Period shall be made as ABR Loans,
(x) any Loans denominated in Dollars that were to have been converted on the
first day of such Interest Period to Eurocurrency Loans shall be continued as
ABR Loans, (y) any outstanding Eurocurrency Loans denominated in Dollars shall
be converted, on the last day of the then-current Interest Period, to ABR Loans
and (z) any Eurocurrency Loans denominated in the affected Alternative Currency
may not be continued and shall be repaid on the last day of the current Interest
Period; provided that (i) if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Types of Borrowings shall be
permitted and (ii) if the circumstances giving rise to such notice affect only
one currency, then Borrowings in other permitted currencies shall be permitted.
Until such notice has been withdrawn by the Administrative Agent (which the
Administrative Agent shall do promptly after the circumstances giving rise to
such event no longer exist), no further Eurocurrency Loans of the affected Type
shall be made or continued as such, nor shall the Borrowers have the right to
convert Loans to such Type of Eurocurrency Loans. The provisions of this
Section 2.13 shall apply to Swingline Alternative Currency Loans, mutatis
mutandis.

2.14. Pro Rata Treatment and Payments. (a) Except as otherwise provided herein,
each payment by any Borrower on account of any fee payable to Lenders with
respect to Revolving Loans shall be made pro rata according to the Revolving
Percentages of the relevant Lenders entitled thereto.

(b) Except as otherwise provided herein, each payment (including each
prepayment) by any Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective Revolving
Percentages of the Lenders entitled thereto.

(c) All payments (including prepayments) to be made by each Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars or the applicable Alternative
Currency and in immediately available funds. The Administrative Agent shall
distribute such payments to each relevant Lender promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension. All payments
hereunder shall be made in Dollars except payments of principal of and interest
on any Alternative Currency Loan and reimbursement of any payment made by an
Issuing lender pursuant to a Letter of Credit denominated in an Alternative
Currency and interest thereon shall be paid in the applicable currency. If, for
any reason, a Borrower is prohibited by any Requirement of Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. Notwithstanding the foregoing, if any Borrower shall fail to pay
any principal of any Loan when due (whether at stated maturity, by acceleration,
by mandatory prepayment or otherwise), the unpaid portion of such Loan shall, if
such Loan is not denominated in Dollars, at the option of the Administrative
Agent be redenominated in Dollars on the date due thereof (or, if such due date
is a day other than the last day of

 

38



--------------------------------------------------------------------------------

the Interest Period therefor, on the last day of such Interest Period) in an
amount equal to the Dollar Equivalent thereof on the date of such redenomination
and such principal shall be payable on demand; and if any Borrower shall fail to
pay any interest on any Loan that is not denominated in Dollars, such interest
shall at the option of the Administrative Agent be redenominated in Dollars on
the due date therefore (or, if such due date is a day other than the last day of
the Interest Period therefor, on the last day of such Interest Period) in an
amount equal to the Dollar Equivalent thereof on the date of such redenomination
and such interest shall be payable on demand.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the date of borrowing therefor, such Lender shall
pay to the Administrative Agent, on demand, such amount with interest thereon,
at a rate equal to the greater of (i) the Overnight Rate for the applicable
currency and (ii) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation for such currency, for the
period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such date of borrowing, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable thereto, within three Business Days after demand
therefor from the Company.

(e) Unless the Administrative Agent shall have been notified in writing by a
Borrower prior to the date of any payment due to be made by such Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by such Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at a rate per annum equal
to the Overnight Rate for the applicable currency. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against any
Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.14(d), 2.14(e), 3.4(a) or 9.7, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent,
the Swingline Lender or the Issuing Lender for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

(g) The respective obligations of the Lenders under this Agreement are several
and not joint and no Lender shall be responsible for the failure of any other
Lender to satisfy its obligations hereunder. This Section 2.14 is subject to
Section 1.5.

2.15. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case, made
subsequent to the date hereof:

 

39



--------------------------------------------------------------------------------

(i) shall subject any Lender or Issuing Lender to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any application or any
Eurocurrency Loan made by it, or change the basis of taxation of payments to
such Lender or Issuing Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.16 and Taxes described in any of Section 2.16(a)(1) through
(4);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), such Lender or Issuing Lender), by an amount that such
Lender (or, in the case of (i), such Lender or Issuing Lender) reasonably deems
to be material, of making, converting into, continuing or maintaining
Eurocurrency Loans or issuing or participating in Letters of Credit, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Company shall promptly pay such Lender (or, in the case of (i), such
Lender or Issuing Lender), within 30 days after receipt of a reasonably detailed
invoice therefor, any additional amounts necessary to compensate such Lender
(or, in the case of (i), such Lender or Issuing Lender) for such increased cost
or reduced amount receivable. If any Lender (or, in the case of (i), any Lender
or Issuing Lender) becomes entitled to claim any additional amounts pursuant to
this paragraph, it shall promptly notify the Company (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, in each case, made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy and liquidity) by an amount reasonably deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Company (with a copy to the Administrative Agent) of a written
request therefor, the Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Company (with a copy to the Administrative Agent)
shall be presumptively correct in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Company shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Company of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Company pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

40



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, by the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof shall be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted or issued.

2.16. Taxes. (a) All payments made by or on account of any Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any interest, addition to tax
or penalties applicable thereto), excluding (1) income taxes and franchise taxes
(imposed in lieu of net income taxes) and taxes imposed on or measured by a
Credit Party’s net profits if such tax is imposed as a result of a present or
former connection between such Credit Party and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the such Credit Party having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (2) Taxes that are attributable to the Credit Party’s failure to
comply with the requirements of paragraphs (d) or (e) or (f) of this Section or
(3) United States withholding taxes imposed on amounts payable to the Credit
Party at the time such Credit Party becomes a party to this Agreement or changes
its applicable lending office, except to the extent that such Credit Party’s
assignor (if any) was entitled, at the time of assignment, or such Lender was
entitled at the time of such change in lending office, to receive additional
amounts from the applicable Loan Party with respect to such withholding taxes
pursuant to this paragraph (a) or (4) any U.S. federal withholding Taxes imposed
under FATCA; provided that, if any such non-excluded taxes imposed on payments
by or on account of any Loan Party under any Loan Document (“Non-Excluded
Taxes”) or any Other Taxes are required to be withheld from any amounts payable
to a Credit Party hereunder or under any other Loan Document, the amounts so
payable to the Credit Party shall be increased to the extent necessary to yield
to the Credit Party (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as reasonably possible thereafter such Loan Party shall send
to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, (i) a certified copy of an original
official receipt received by such Loan Party showing payment thereof or (ii) if
such Loan Party reasonably determines that it is unable to provide a certified
copy of such receipt, a certificate as to the amount of such payment. Such
certified copy or certificate as to the amount of such payment or the liability
delivered by such Loan Party shall be conclusive absent manifest error. The Loan
Parties shall indemnify each Credit Party, within 10 days after demand therefor,
for the full amount of any Non-Excluded Taxes or Other Taxes (including
Non-Excluded Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Non-Excluded Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

 

41



--------------------------------------------------------------------------------

(d) Each Credit Party (or Transferee) that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
on or before the date on which it becomes a party to this Agreement to the
applicable Borrower and the Administrative Agent (or, in the case of a
Participant, to the Administrative Agent and the Lender from which the related
participation shall have been purchased) (i) two executed originals of U.S.
Internal Revenue Service (“IRS”) Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party, IRS Form W-8ECI
or IRS Form W-8IMY (accompanied by applicable underlying IRS forms), (ii) in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding Tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit D and two
copies of the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, in each case properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding Tax on under this Agreement and the other Loan Documents, or
(iii) any other form prescribed by applicable requirements of U.S. federal
income Tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax together with such supplementary documentation necessary
to enable the applicable Loan Party or Administrative Agent to determine the
amount of Tax (if any) required by law to be withheld. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon request of the applicable Borrower or the Administrative Agent.
Furthermore, if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent and the Company, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent or the Company, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent or the
Company as may be necessary for the Withholding Agent and each Borrower to
comply with their obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(d), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. Each Lender shall promptly notify the applicable
Borrower and the Administrative Agent at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
applicable Borrower and the Administrative Agent (or any other form of
certification adopted by the U.S. taxing authorities for such purpose). In
addition, each Non-U.S. Lender shall deliver such forms or certifications
described in this Section 2.16(d) promptly upon the expiration, obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender pursuant to
this Section 2.16(d). Notwithstanding any other provision of this paragraph, a
Lender shall not be required to deliver any form pursuant to this paragraph
(i) that such Lender is not legally able to deliver or (ii) that, in such
Lender’s reasonable judgment, would materially prejudice the commercial or legal
position of such Lender (other than such forms set forth in prong (i) or (ii) of
the first sentence, or the third sentence, of this Section 2.16(d)).

(e) A Credit Party that is entitled to an exemption from or reduction of
non-U.S. withholding Tax under the law of the jurisdiction in which the
applicable Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
applicable Borrower (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the applicable
Borrower (or the Administrative Agent), such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the commercial or legal position of such Lender.

 

42



--------------------------------------------------------------------------------

(f) Any Credit Party that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the applicable Borrower (with a
copy to the Administrative Agent) on or before the date on which it becomes a
party to this Agreement a duly completed and signed original IRS Form W-9 (or
successor form) establishing that the Credit Party is organized under the laws
of the United States and is not subject to backup withholding. Each Credit Party
shall deliver such form promptly upon the expiration, obsolescence or invalidity
of any form previously delivered by such Credit Party pursuant to this
Section 2.16(f).

(g) If a Credit Party determines, in its sole discretion (exercised in good
faith), that it has received a refund of any Non-Excluded Taxes or Other Taxes
as to which it has been indemnified by Loan Party or with respect to which a
Loan Party has paid additional amounts pursuant to this Section 2.16, it shall
pay over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.16 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Credit Party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), within 45 Business Days of the
determination that such Loan Party is entitled to such refund; provided, that
such Loan Party, upon the request of the Credit Party, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Credit Party in
the event the Credit Party is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Credit Party to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to any Loan Party or to any other Person.

(h) Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Loan Parties to indemnify for Non-Excluded Taxes and Other Taxes) that are
payable or paid by the Administrative Agent and (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.6(c)(iii)
relating to the maintenance of a Participation Register, in either case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

(i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.17. Indemnity. Each Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by such Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement (other than by operation of Section 2.13), (b) default by such
Borrower in making any prepayment of or conversion from Eurocurrency Loans after
such Borrower has given a notice thereof in accordance with the provisions of
this Agreement, or (c) the making of a prepayment of Eurocurrency

 

43



--------------------------------------------------------------------------------

Loans on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market. A certificate as to any amounts payable pursuant to this Section
submitted to such Borrower by any Lender shall be presumptively correct in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.18. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15 or 2.16 with respect to
such Lender, it will, if requested by the Company, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 2.15
or 2.16.

2.19. Incremental Facility. (a) Each Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more tranches of term loans (each an “Incremental Term Facility”)
or revolving facilities or letter of credit facilities or an increase in the
amount of the Revolving Facility (each, an “Incremental Revolving Facility”;
together with the Incremental Term Facilities, each an “Incremental Facility”),
provided that (i) at the time and after the effectiveness of any Incremental
Amendment referred to below, no Default or Event of Default shall have occurred
and be continuing, (ii) the Company shall be in compliance with the covenants
contained in Section 7.1 determined on a pro forma basis as of the last day of
the most recent period of the Company for which financial statements are
available as if any term loans under such Incremental Facility had been
outstanding and any revolving commitment under such Incremental Facility (to the
extent available to make Loans) had been fully used on the last day of such
period, and (iii) the aggregate principal amount of the Incremental Facilities
shall not exceed the greater of (x) $500,000,000 and (y) such higher amount if,
after giving effect thereto (including funding thereof in the case of an
Incremental Term Facility and the funding of loans expected to be borrowed on
the effective date thereof in the case of an Incremental Revolving Facility),
the Consolidated Leverage Ratio determined on a pro forma basis would be less
than 1.50 to 1.00. Each Incremental Facility shall be in an aggregate principal
amount that is not less than $50,000,000 (provided that such amount may be less
than $50,000,000 if such amount represents all remaining availability under the
limit set forth in the next sentence).

(b) (i) Any Incremental Facility shall be ratably secured with the Loans,
(ii) any Incremental Facility shall not mature earlier than the Revolving
Termination Date nor have a weighted average life (if applicable and other than
for nominal amortization of 1% or less of the principal amount of such
Incremental Facility per year) which is shorter than the then remaining weighted
average life of the Revolving Facility, (iii) the terms and conditions
applicable to any Incremental Revolving Facility (other than with respect to
maturity, which shall be governed by the preceding clause (ii)) shall be the
same as those applicable to the Revolving Facility other than such terms and
conditions which do not apply or relate to any previously existing Facility or
other terms reasonably satisfactory to the

 

44



--------------------------------------------------------------------------------

Administrative Agent, (iv)(A) the Applicable Margin and Facility Fee relating to
any Incremental Revolving Facility shall be the same as the Applicable Margin
and Facility Fee relating to the Revolving Facility and (B) the Applicable
Margin relating to any Incremental Term Facility shall be determined by the
Company and the Lenders providing such Incremental Term Facility and (v) any
Incremental Facility shall otherwise be on terms and pursuant to documentation
to be determined by the Company and the Persons willing to provide such
Incremental Facility, provided that to the extent such terms and documentation
are not consistent with the then existing Facilities (other than with respect to
pricing, amortization and maturity) they shall be reasonably satisfactory to the
Administrative Agent (it being agreed that Incremental Term Facilities may
contain customary mandatory prepayments, voting rights and prepayment premiums).
Each notice from the Company pursuant to this Section 2.19 shall set forth the
requested amount and proposed terms of the relevant Incremental Facility and the
Lenders or other Persons willing to provide the Incremental Facility. The
Incremental Facility may be provided by any existing Lender or by any Eligible
Assignee selected by the Company (any such other financial institution or fund
being called an “Additional Lender”), provided that the Administrative Agent
shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s providing such Incremental Facility if such consent would be
required under Section 10.6 for an assignment of Loans to such Lender or
Additional Lender. Commitments in respect of Incremental Facilities shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the applicable Borrower(s), each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative Agent
pursuant to Section 10.1(e) hereof. The Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect the provisions of
this Section 2.19. The effectiveness of any Incremental Amendment shall be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 5.2 (it being
understood that all references to the date of making of an Extension of Credit
or similar language in such Section 5.2 shall be deemed to refer to the
effective date of such Incremental Amendment) and such other conditions as the
parties thereto shall agree. The Borrowers will use the proceeds of the
Incremental Facilities for any purpose not prohibited by this Agreement. No
Lender shall be obligated to provide any Incremental Facility, unless it so
agrees. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this paragraph.

2.20. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.5(a);

(b) the Commitment and Revolving Extensions of Credit of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.1), provided that (i) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender and (ii) any waiver,
amendment or modification increasing the amount or extending the expiration date
of such Defaulting Lender’s Revolving Commitment, reducing the stated rate of
any interest payable hereunder to such Defaulting Lender or extending the
scheduled date of any payment thereof to such Defaulting Lender that would,
absent this Section 2.20(b), require the consent of such Defaulting Lender
pursuant to Section 10.1 shall require the consent of such Defaulting Lender.

 

45



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent (x)(1) the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (2) each non-Defaulting
Lender’s Revolving Extensions of Credit plus its Revolving Percentage of such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed such
non-Defaulting Lender’s Revolving Commitment and (y) the conditions set forth in
Section 5.2 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth the
last paragraph of Section 8 for so long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 2.20(c), the Company shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 3.3 with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.20(c), then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 3.3 with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Lender until such LC
Exposure is cash collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.20(c), and participating
interests in any such newly made Swingline Loans or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and Defaulting Lenders shall not
participate therein); and

 

46



--------------------------------------------------------------------------------

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 10.7 but
excluding Section 10.1(d)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender hereunder, (iii) third, if so determined
by the Administrative Agent or requested by an Issuing Bank, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any existing or future participating interest in any Letter
of Credit, (iv) fourth, to the funding of any Revolving Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender in
respect of any Revolving Loans under this Agreement, (vi) sixth, to the payment
of any amounts owing to the Lenders or an Issuing Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or such
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction, provided, with respect to this
clause (viii), that if such payment is (x) a prepayment of the principal amount
of any Revolving Loans or Reimbursement Obligation in respect of which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 5.2 are satisfied, such payment
shall be applied solely to prepay the Revolving Loans of, and Reimbursement
Obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Revolving Loans, or Reimbursement Obligations owed to,
any Defaulting Lender.

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder; provided this paragraph shall not apply if the
Swingline Exposure and LC Exposure of such Lender is reallocated among
non-Defaulting Lenders and/or cash collateralized so that the Swingline Lender
and Issuing Lender do not have any risk in respect of such Lender.

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders (other
than Swingline Loans) as the Administrative shall determine may be necessary in
order for such Lender to hold such Revolving Loans in accordance with its
Revolving Percentage.

2.21. Extension Offers. (a) The Company may, on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Facilities (each Facility
subject to such an Extension Offer, an “Extension Request Facility”), in each
case to extend the final maturity date of such Lenders’ respective Loans and
commitments under such Facility to a later maturity date and to make one or more
other Extension

 

47



--------------------------------------------------------------------------------

Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Company. Such Extension
Offer shall set forth the terms and conditions of the requested Extension
Permitted Amendments, the date on which the Extension Agreement (as defined
below) is requested to become effective (which date shall be acceptable to the
Administrative Agent) and such other principal terms on which the Company
proposes to enter into the Extension Agreement. Extension Permitted Amendments
shall become effective only with respect to the Loans and commitments of the
Lenders of the Extension Request Facility that accept the applicable Extension
Offer (such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and commitments of such
Extension Request Facility. No Lender shall have any obligation to accept any
such Extension Offer.

(b) The Company, each Accepting Lender and the Administrative Agent shall
execute and deliver an amendment agreement (the “Extension Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Extension Permitted Amendments and the terms and conditions thereof
and such amendment will be effective to amend this Agreement and the other Loan
Documents on the terms set forth therein without the consent of any other
Lender; provided that no Extension Agreement may alter the rights of any Lender
(other than the applicable Accepting Lenders) in any manner that would not be
permitted under Section 10.1 without the consent of such Lender unless such
consent shall have been obtained. The effectiveness of any Extension Agreement
shall be subject to the satisfaction on the date of the effectiveness thereof of
each of the conditions set forth in Section 5.2 (it being understood that all
references to the date of making of an Extension of Credit or similar language
in such Section 5.2 shall be deemed to refer to the effective date of such
Extension Agreement) and such other conditions as the parties thereto shall
agree. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this paragraph.

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of an Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Accepting Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section, including any amendments necessary to
treat the applicable Loans and/or commitments of the Accepting Lenders as a new
“Facility” of loans and/or commitments hereunder; provided that, in the case of
any Extension Offer relating to Revolving Commitments or Revolving Loans, except
as otherwise agreed to by each Issuing Lender and each applicable Swingline
Lender, (i) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swingline Loan
under the applicable Facility as between the commitments of such new “Facility”
and the remaining Revolving Commitments under the applicable Facility shall be
made on a ratable basis as between the commitments of such new “Facility” and
the remaining Revolving Commitments under such Facility and (ii) the Revolving
Commitment Period and the Revolving Termination Date, as such terms are used in
reference to Letters of Credit or Swingline Loans, may not be extended without
the prior written consent of each applicable Issuing Lender and each applicable
Swingline Lender, as applicable.

SECTION 3. LETTERS OF CREDIT

3.1. L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a) agrees to issue letters of credit and bank guarantees in
customary form (collectively, “Letters of Credit”) for the account of the
Company (or jointly for the account of the Company and a Subsidiary) on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by the Issuing

 

48



--------------------------------------------------------------------------------

Lender; provided that the Issuing Lender shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the Dollar Equivalent of the Total L/C Limit, (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero,
(iii) the aggregate Dollar Equivalent of Alternative Currency Loans and
Alternative Currency LC Exposure would exceed the Alternative Currency Sublimit
or (iv) the L/C Exposure in respect of Letters of Credit issued by such Issuing
Lender would exceed such Issuing Lender’s L/C Commitment. Each Letter of Credit
shall (i) be denominated in Dollars or, if approved by the Issuing Lender, an
Alternative Currency and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) (1) the date that is five Business
Days prior to the Revolving Termination Date or (2) the date that is one year
after the Revolving Termination Date, provided that no later than the 60th day
prior to the Revolving Termination Date (or for any Letters of Credit issued
after such date, the date of issuance), the Company shall deposit in a cash
collateral account opened by the Administrative Agent an amount equal to 103% of
the aggregate then undrawn and unexpired amount of such Letters of Credit;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2. Procedure for Issuance of Letter of Credit. The Company may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request, including the currency in which such Letter of Credit is to be
denominated. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days (or four Business Days in the
case of a Letter of Credit denominated in an Alternative Currency) after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Company. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Company promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

3.3. Fees and Other Charges. (a) The Company will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurocurrency Loans, shared ratably among the Lenders and
payable quarterly in arrears on each Fee Payment Date after the issuance date.
In addition, the Company shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date.

(b) In addition to the foregoing fees, the Company shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

49



--------------------------------------------------------------------------------

3.4. L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Company in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
any Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrowers, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Company or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5. Reimbursement Obligation of the Company. If any draft is paid under any
Letter of Credit, the Company shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) one Business Day after the
Company receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Company receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for

 

50



--------------------------------------------------------------------------------

notices referred to herein in Dollars (or, in the case of a Letter of Credit
denominated in an Alternative Currency, in such Alternative Currency or in
Dollars based on the Exchange Rate in effect on the date payment is made, as
selected by the Issuing Lender) and in immediately available funds. Interest
shall be payable on any such amounts in the applicable currency from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.11(b) and (y) thereafter, Section 2.11(e).

3.6. Obligations Absolute. The Company’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Company may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Company also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Company’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrowers against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrowers agree that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrowers and
shall not result in any liability of the Issuing Lender to the Borrowers.

3.7. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the Company
of the date and amount thereof. The responsibility of the Issuing Lender to the
Company in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.9. Cash Collateralization. If on any date the Dollar Equivalent of the LC
Obligations exceeds the L/C Commitment by more than 105%, then the Company shall
within three Business Days after notice thereof from the Administrative Agent
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to such excess plus accrued and unpaid interest thereon.

3.10. Currency Adjustments.

(a) Notwithstanding anything to the contrary contained in this Agreement, for
purposes of calculating any fee in respect of any Letter of Credit in respect of
any Business Day, the Administrative Agent shall convert the amount available to
be drawn under any Letter of Credit denominated in a currency other than Dollars
into an amount of Dollars based upon the Exchange Rate.

 

51



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Section 3, prior
to demanding any reimbursement from the L/C Participants pursuant to Section 3.4
in respect of any Letter of Credit denominated in a currency other than Dollars,
the Issuing Lender shall convert (on a Business Day determined by the Issuing
Lender) the Company’s obligation under Section 3.4 to reimburse the Issuing
Lender in such currency into an obligation to reimburse the Issuing Lender in
Dollars. The Dollar amount of the reimbursement obligation of the Company and
the L/C Participants shall be computed by the Issuing Lender based upon the
Exchange Rate in effect for the day on which such conversion occurs.

3.11. Existing Letters of Credit. On and as of the Closing Date, all letters of
credit issued under the Existing Credit Agreement which are outstanding on the
Closing Date (the “Existing Letters of Credit”) will constitute Letters of
Credit under this Agreement and for purposes hereof and will be deemed to have
been issued for the account of the Company on the Closing Date.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and the
Lenders to make the Loans and issue or participate in the Letters of Credit,
each Loan Party hereby jointly and severally represents and warrants to the
Agents and each Lender that:

4.1. No Change. Since December 31, 2011, there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect
(it being agreed that solely for purposes of this Section 4.1 no change in
automotive industry conditions or in banking, financial or capital markets on
and after such date which does not disproportionately adversely affect the
Company and its Subsidiaries, taken as a whole, shall have a Material Adverse
Effect).

4.2. Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and in good standing (or the functional equivalent thereof in
the case of Foreign Subsidiaries) under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing (or the
functional equivalent thereof in the case of Foreign Subsidiaries) under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except in the case of (c) and (d) when the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

4.3. Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents except (i) consents, authorizations, filings and notices
described in Schedule 4.3, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.20. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party thereto. This Agreement constitutes, and
each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

52



--------------------------------------------------------------------------------

4.4. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Loan Party and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Loan Documents).

4.5. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Company, threatened by or against any Loan Party or against any of their
respective properties or revenues (including with respect to the Loan Documents)
that would reasonably be expected to have a Material Adverse Effect.

4.6. No Default. No Loan Party is in default under or with respect to any of its
Contractual Obligations in any respect that would reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

4.7. Ownership of Property; Liens. Except as would not reasonably be expected to
have a Material Adverse Effect, each Loan Party has title in fee simple to, or a
valid leasehold, subleasehold, license or other interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
property, and none of such property, except for minor encumbrances and defects
in title that do not materially interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes is subject to any Lien except as permitted by
Section 7.3.

4.8. Intellectual Property. Except as would not reasonably be expected to have a
Material Adverse Effect: each Loan Party owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; no claim has been asserted and is pending by any Person against any
Loan Party challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property of any Loan Party,
nor does the Company know of any valid basis for any such claim; and to the
knowledge of the Company, no use by each Loan Party of any of its Intellectual
Property infringes on the rights of any Person.

4.9. Taxes. Each Loan Party has filed or caused to be filed all Federal and
material state and other material Tax returns that are required to be filed and
has paid all Taxes shown to be due and payable on said returns or on any
material assessments made against it or any of its property and all other
material Taxes imposed on it or any of its property by any Governmental
Authority (except any such Taxes the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP (where GAAP requires such reserves) have
been provided on the books of the relevant Loan Party).

4.10. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Company (and each other
applicable Borrower) will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U 1, as applicable, referred to in Regulation U.

 

53



--------------------------------------------------------------------------------

4.11. Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Company, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been, in all material respects, paid or accrued as a liability on
the books of the relevant Loan Party.

4.12. ERISA. Except, in the aggregate, as would not reasonably be expected to
result in a Material Adverse Effect, (i) each Loan Party and each of their
respective ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the Code relating to Single Employer Plans and Multiemployer Plans and
the regulations and published interpretations thereunder and (ii) no ERISA Event
has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan. Except, in the
aggregate, as would not reasonably be expected to result in a Material Adverse
Effect, the present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plan) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits.

4.13. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur the Indebtedness to be incurred
hereunder.

4.14. Subsidiaries. As of the date hereof, (a) Schedule 4.14 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) except as set forth on Schedule 4.14, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options or similar equity awards granted to
current or former employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Company or any Subsidiary.

4.15. Use of Proceeds. The proceeds of the Loans shall be used (a) to replace
and refinance the outstanding loans made under the Existing Credit Agreement and
to pay fees and expenses in connection therewith and (b) for working capital and
general corporate purposes. The proceeds of the Loans shall not be used to
purchase or carry margin stock for any purpose that violates the Regulations of
the Board.

4.16. Environmental Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and to the knowledge of the Company, have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
by any Loan Party of, or could give rise to liability of any Loan Party under,
any Environmental Law;

(b) no Group Member has received any written or, to the knowledge of the
Company, oral notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by any Group Member (the “Business”), nor does the Company have knowledge or
reason to believe that any such notice is being threatened;

 

54



--------------------------------------------------------------------------------

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties during the last five years by any Loan Party or, to the
knowledge of the Company, other Person or, to the knowledge of the Company, any
prior time in violation of, or in a manner or to a location that could give rise
to liability of any Loan Party under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties during the last five years by any Loan
Party or, to the knowledge of the Company, other Person or, to the knowledge of
the Company, any prior time in violation of, or in a manner that could give rise
to liability of any Loan Party under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding against any Loan Party or, to the knowledge
of the Company, other Person under any Environmental Law with respect to the
Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, during the last five years or, to the knowledge of the
Company, any prior time in violation of or in amounts or in a manner that could
give rise to liability of any Loan Party under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years and, to the knowledge of the Company, at all prior
times been in compliance, with all Environmental Laws, and there is no
contamination at, under or about the Properties that could give rise to
liability of any Loan Party or violation of any Environmental Law with respect
to the Properties or the Business; and

(g) no Group Member has assumed any liability by contract or, to the knowledge
of the Company, operation of law, of any other Person under Environmental Laws.

4.17. Accuracy of Information, etc.No factual statement or information contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent, the Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents other than any
projections or pro forma information, when taken as a whole, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading in light of the circumstances when made. The projections and pro
forma information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrowers to
be reasonable at the time made, it being recognized by the Lenders that such
projections as they relate to future events are subject to significant
uncertainties, many of which are beyond the control of the Borrowers and not to
be viewed as fact and that actual results during the period or periods covered
by such projections may differ from the projected results set forth therein by a
material amount.

4.18. Financial Statements.

(a) The (i) audited consolidated balance sheet of the Company and its
consolidated Subsidiaries as of December 31, 2011 and the related statements of
income and cash flow for the fiscal year ending on such date and (ii) unaudited
consolidated balance sheet of the Company and its

 

55



--------------------------------------------------------------------------------

consolidated Subsidiaries as of September 30, 2012 and the related statements of
income and cash flow for the fiscal quarter ending on such date, each as
heretofore furnished to the Administrative Agent and the Lenders and certified
by a Responsible Officer of the Company, are complete and correct in all
material respects and fairly present the financial condition of the Company and
its Subsidiaries on such date. All such financial statements, including the
related schedules and notes thereto, have been prepared in conformity with GAAP
applied on a consistent basis, and all liabilities, direct and contingent, of
the Company on a consolidated basis with its Subsidiaries on such date required
to be disclosed pursuant to GAAP are disclosed in such financial statements,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

4.19. Insurance. All policies of insurance of any kind or nature owned by or
issued to each Loan Party, including policies of life, fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation, employee health and welfare, property and liability
insurance, are (a) in full force and effect except to the extent commercially
reasonably determined by the Company not to be necessary pursuant to clause
(b) of this Section 4.19 or which is not material to the overall coverage and
(b) are of a nature and provide such coverage as in the reasonable opinion of
the Company, is sufficient and is customarily carried by companies of the size
and character of the Loan Parties.

4.20. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for its benefit, for the
benefit of the Administrative Agent and for the benefit of the Lenders, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement, when stock certificates representing such Pledged
Stock are delivered to the Collateral Agent (together with a properly completed
and signed stock power or endorsement), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 4.20(a) in appropriate form are filed in
the offices specified on Schedule 4.20(a) together with payment of any filing or
recordation fees, or, with respect to after-acquired property, when the
requirements set forth in Section 6.9 have been complied with, the Collateral
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof (except for registration of and application for Intellectual Property
filed outside the United States) to the extent such Lien can be perfected by the
filing of financing statements under the applicable UCC, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3, and in the
case of Collateral constituting Pledged Stock, inchoate Liens arising by
operation of law and Liens permitted by Section 7.3(m)), in each case, to the
extent required by the Guarantee and Collateral Agreement.

(b) Each of the Mortgages is effective to create in favor of the Collateral
Agent, for its benefit, for the benefit of the Administrative Agent and for the
benefit of the Lenders, a legal, valid and enforceable Lien on the Mortgaged
Property described therein, and when the Mortgages are filed in the offices
specified on Schedule 4.20(b), each such Mortgage shall constitute a Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the subject Mortgaged Property, as security for the Obligations (as defined in
the relevant Mortgage), in each case prior and superior in right to any other
Person (except Liens permitted by Section 7.3). Schedule 1.1B lists, as of the
date hereof, each parcel of owned real property located in the United States and
held by the Company or any of the Guarantors that has a fair market value
estimated in good faith by the Company, in excess of $5,000,000 (each, a
“Mortgaged Property”).

 

56



--------------------------------------------------------------------------------

4.21. Solvency. After giving effect to the occurrence of the Closing Date and
the incurrence of all Indebtedness and Obligations being incurred in connection
herewith and therewith, the Company is Solvent.

4.22. Regulation H. Except as disclosed in Schedule 4.22, no Mortgage encumbers
improved real property that is located in an area that has been identified by
the Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968, as amended.

SECTION 5. CONDITIONS PRECEDENT

5.1. Closing Date. The agreement of each Lender to make the extension of credit
requested to be made by it on the Closing Date is subject to the satisfaction,
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by each Borrower and (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Company and each Guarantor.

(b) Closing Certificate. The Administrative Agent shall have received a Closing
Certificate (together with all attachments thereto) from each Loan Party, dated
as of the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent.

(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date.

(d) Legal Opinions of Counsel to the Company. The Administrative Agent shall
have received an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, of counsel to the Company and its Subsidiaries.

(e) Refinancing of Existing Credit Agreement. The Existing Credit Agreement
shall have been refinanced, amended and restated pursuant to the Agreement.

(f) Projections. The Company shall have delivered projections through
December 31, 2014 prepared in good faith on the basis of the assumptions stated
therein.

(g) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Company and its Subsidiaries for the
fiscal year ended December 31, 2011 and (ii) unaudited interim consolidated
financial statements of the Company and its Subsidiaries for each fiscal quarter
ended after the date of the latest applicable financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available.

(h) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(i) Patriot Act and “Know Your Customer” Information. The Administrative Agent
shall have received all documentation and other information mutually agreed to
be required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the United States PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
Patriot Act”).

 

57



--------------------------------------------------------------------------------

(j) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5 and the corresponding
section of the Mortgages.

(k) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall have
received (or have made arrangements to receive) (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Security
Documents, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Collateral Agent pursuant to
the Security Documents endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof, in each case of the
foregoing, to the extent not previously delivered to the Administrative Agent
under the Existing Credit Agreement.

(l) Flood Insurance. (i) The Administrative Agent shall have received in respect
of each Mortgaged Property (A) a policy of flood insurance that (1) covers any
parcel of improved real property that is encumbered by any Mortgage and located
in a special flood hazard area, (2) is written in an amount that is reasonably
acceptable to the Administrative Agent and (3) has a term ending not later than
the maturity of the Indebtedness secured by such Mortgage and (B) a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each of the Mortgaged Properties (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto in the event any
such Mortgaged Properties are located within a special flood hazard area).

(m) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Collateral Agent, for its
benefit, for the benefit of the Administrative Agent and for the ratable benefit
of the Lenders, a perfected Lien (or in the case of the Mortgages, a valid Lien)
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall be in proper form to the satisfaction of the Collateral Agent for filing,
registration or recordation.

5.2. Each Extension of Credit. The agreement of each Lender to make the
Extension of Credit requested to be made by it on any date is subject to the
satisfaction of the following conditions precedent (except to the extent waived
by the Required Lenders):

(a) Representations and Warranties. Each of the representations and warranties
(other than the representations and warranties made after the Closing Date in
Sections 4.1 and 4.5) made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (provided that if
any representation or warranty is by its terms qualified by materiality, such
representation shall be true and correct in all respects) on and as of such date
as if made on and as of such date, except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or immediately after giving effect to the extensions of
credit requested to be made on such date.

 

58



--------------------------------------------------------------------------------

(c) Foreign Subsidiary Information. If such requested Extension of Credit is the
initial Loan to be made to any Foreign Subsidiary Borrower that is not a party
to this Agreement on the Closing Date, the Administrative Agent shall have
received (with a copy for each Lender) (i) a Foreign Subsidiary Opinion in
respect of such Foreign Subsidiary Borrower and information with respect to such
Foreign Subsidiary Borrower of the type described in paragraph (d) of
Section 5.1 and (ii) all documentation and other information with respect to
such Foreign Subsidiary Borrower of the type described in paragraph (i) of
Section 5.1.

SECTION 6. AFFIRMATIVE COVENANTS

Each Loan Party hereby jointly and severally agrees that, commencing on the
Closing Date and so long as the Commitments remain in effect, any Letter of
Credit remains outstanding or any Loan or other amount is owing to any Lender or
the Administrative Agent hereunder, each Loan Party shall and shall cause each
of its Subsidiaries to:

6.1. Financial Statements. Furnish to the Administrative Agent to be provided to
each Lender:

(a) as soon as available, but in any event not later than 120 days after the end
of each fiscal year of the Company, a copy of the audited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case, in comparative form the figures for
the previous year, reported on without a qualification arising out of the scope
of the audit or other material qualification or exception, by independent
certified public accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
commencing with the fiscal quarter ended on or about March 31, 2013, the
unaudited consolidated and consolidating (on the same consolidating basis, if
any, as the Company delivers to the holders of its Permitted Notes) balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated and consolidating (on the same
consolidating basis, if any, as the Company delivers to the holders of its
Permitted Notes) statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case, in comparative form the figures for the previous year, certified by a
Responsible Officer, on behalf of the Company, as being fairly stated in all
material respects.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except (i) as approved by such accountants or officer, as the case may
be, and disclosed in reasonable detail therein and (ii) with respect to
unaudited statements, the absence of footnote disclosure and subject to year-end
audit adjustments) consistently throughout the periods reflected therein and
with prior periods.

6.2. Certificates; Other Information. Furnish to the Administrative Agent which
shall make such item available to each Lender (or, in the case of clause (f), to
the relevant Lender):

(a) [Reserved.];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of the Company stating that the Responsible
Officer executing such certificate on behalf of the Company has no knowledge of
any Default or Event of Default except as specified in such

 

59



--------------------------------------------------------------------------------

certificate, (ii) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Loan Party with the
provisions of this Agreement referred to therein, including calculations in
reasonable detail with respect to compliance with Section 7.1, and (iii) in the
case of quarterly or annual financial statements, to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party, (2) a description of any
Domestic Subsidiary (other than an Immaterial Domestic Subsidiary) acquired or
created, including name and jurisdiction of organization, and (3) a description
of any Person that has become a Loan Party, in each case since the date of the
most recent report delivered pursuant to this clause (iii) (or, in the case of
the first such report so delivered, since the Closing Date);

(c) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or (b), a narrative discussion and analysis of the financial
condition and results of operations of the Company and its Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter;

(d) within five days after the same are filed, copies of all financial
statements and reports that the Company may make to, or file with, the SEC
including, without limitation, any press release providing earnings guidance;

(e) to the Administrative Agent on behalf of each Required Lender promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that, following reasonable request of the Administrative
Agent (which right to request shall be exercised no more than once during a
12-month period), any Loan Party or any ERISA Affiliate shall have promptly
requested from the administrator or sponsor of a Multiemployer Plan with respect
to such Multiemployer Plan; and

(f) promptly, subject to applicable confidentiality agreements of the Group
Members, such reasonably available additional financial and other information as
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.1, Section 6.2 or
Section 6.7 may be delivered electronically and if so delivered, shall be deemed
to have been delivered to, and received by, the Administrative Agent and Lenders
on the date (i) on which the Company posts such documents, or provides a link
thereto, on the Company’s website on the Internet or (ii) on which such
documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial or governmental third-party website or
whether sponsored by the Administrative Agent); provided, that at the request of
the Administrative Agent, the Company shall provide by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall register through the Company’s website using the following link
(http://ir.lear.com/alerts.cfm) to receive email alerts for all Press Releases
and all SEC Filings (such alerts, the “Email Alerts”). Until the Administrative
Agent provides written notice to a Responsible Officer of the Company that the
Administrative Agent has unsubscribed from such Email Alerts, the Company shall
not be required to notify the Administrative Agent of the posting of any such
documents posted on such website.

6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations in respect of Taxes, assessments and governmental charges or levies
of whatever nature, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP, or, in the case of Foreign Subsidiary Borrowers or other
Foreign Subsidiaries, with generally accepted accounting principles in effect
from time to time in their respective jurisdiction of organization, with respect
thereto have been provided on the books of the Company and its Subsidiaries.

 

60



--------------------------------------------------------------------------------

6.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 or Section 7.5 and except, in the case of clause
(ii) above, to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect; and (b) comply in all material respects with
all Requirements of Law.

6.5. Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted except as would not reasonably be expected to have a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies insurance on its material property in at least such amounts and
against at least such risks (but including in any event public liability and
product liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

6.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities and
(b) permit representatives of the Agents or any Lender (subject to reasonable
confidentiality agreements) to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time upon reasonable notice and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and managerial employees of the Group Members
and with their independent certified public accountants, provided that an
officer of the Company shall be provided reasonable opportunity to participate
in any such discussion with the accountants; provided further that such
inspections shall be coordinated through the Administrative Agent so that in the
absence of an Event of Default, not more than one such inspection shall occur in
any calendar year. The Agents and the Lenders agree to use reasonable efforts to
coordinate and manage the exercise of their rights under this Section 6.6 so as
to minimize the disruption to the business of the Company and its Subsidiaries
resulting therefrom.

6.7. Notices. Upon a Responsible Officer learning of the same, promptly give
notice to the Administrative Agent and each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation or proceeding affecting any Loan Party (i) in which the
amount involved is $50,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought which would reasonably be expected
to have a Material Adverse Effect or (iii) which relates to any Loan Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Event(s) that have occurred, would reasonably be expected to result in
liability of any Loan Party or any of its ERISA Affiliates in an aggregate
amount exceeding $50,000,000; and

(d) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Loan Party proposes to take with
respect thereto.

6.8. Environmental Laws. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) comply with, and take all commercially reasonable steps to ensure compliance
by all tenants and subtenants, if any, with, all applicable Environmental Laws,
and obtain and comply with and maintain, and take all commercially reasonable
steps to ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws; and

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws; provided, however, that no Loan Party
shall be deemed in violation of this Section 6.8(b) if it promptly challenges
any such order or directive and pursues such challenge or challenges diligently,
and the pendency of such challenges, in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

6.9. Additional Collateral, etc.. (a) With respect to any property acquired
after the Closing Date by any Domestic Loan Party (other than (x) any property
described in paragraph (b) below and (y) any property constituting Excluded
Property) as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly upon request by the
Administrative Agent (i) execute and deliver to the Administrative Agent such
amendments to the Security Documents or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest under the laws of the United States in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Security Documents or by law or as may
be requested by the Administrative Agent. Notwithstanding anything in this
Agreement to the contrary, the Loan Parties will not be required to deliver
control agreements with respect to the Collateral.

(b) (i) As soon as possible (and in no event later than 45 days after the
delivery of any financial statements under Section 6.1(a) or 6.1(b), for any
fiscal period, in the case of Subsidiaries referred to in the following clause
(A) which period may be extended by the Administrative Agent from time to time
in its discretion), cause (A) all of the Capital Stock (other than Excluded
Property) owned by any Domestic Loan Party to be pledged to the Collateral
Agent, pursuant to an amendment to the Security Documents and/or the schedules
thereto if reasonably requested by the Administrative Agent, and (B) the
Administrative Agent to receive legal opinions of counsel to the Company
acceptable to the Administrative Agent covering such matters in respect of such
pledges as the Administrative Agent shall reasonably request.

(ii) Notwithstanding the foregoing, cause the Capital Stock of any Special
Purpose Subsidiary or Subsidiary of the Company which acts as a purchaser of
receivables for a receivables securitization program of the Company and its
Domestic Subsidiaries to be pledged as Collateral pursuant to the Security
Documents.

 

62



--------------------------------------------------------------------------------

(c) As soon as possible (and in no event later than 45 days after the delivery
of any financial statements under Section 6.1(a) or 6.1(b), for any fiscal
period, in the case of Subsidiaries referred to in the following clause
(i) which period may be extended by the Administrative Agent from time to time
in its discretion), cause (i) each of the Company’s direct or indirect Domestic
Subsidiaries (other than (A) an Excluded Subsidiary, (B) an Immaterial Domestic
Subsidiary (provided that all Immaterial Domestic Subsidiaries excluded under
this clause (B) and clause (b) of the definition of “Guarantor” shall not,
following the period described in the first parenthetical phrase of this clause
(c), contribute in the aggregate more than 7.5% of Consolidated Assets or more
than 7.5% of Consolidated Revenues), (C) a joint venture, (D) a direct holding
company of one or more joint ventures, provided that such holding company does
not engage in any business or own any assets other than owning the Capital Stock
of joint ventures or (E) a U.S. Foreign Holdco), to become a Guarantor and
Grantor by executing and delivering a joinder or assumption agreement to the
Guarantee and Collateral Agreement in a form reasonably requested by the
Administrative Agent if such Subsidiary is not then a Guarantor and
(ii) opinions of counsel to the Company, in form and substance reasonably
satisfactory to the Administrative Agent, covering such matters in respect of
the Guarantee and Collateral Agreement as the Administrative Agent shall
reasonably request to be delivered to the Administrative Agent.

(d) With respect to any fee interest in any real property having a fair market
value (together with improvements thereof) in the good faith estimation of the
Company of at least $7,500,000 or otherwise not constituting Excluded Property
acquired after the Closing Date by any Loan Party (other than any such real
property subject to a Lien expressly permitted by Section 7.3(g)), as soon as
reasonably possible and in any event within 60 days after such acquisition (or
such later times as the Administrative Agent may agree), execute and deliver a
Mortgage, in favor of the Collateral Agent, for its benefit, for the benefit of
the Administrative Agent and for the benefit of the Lenders, covering such real
property, creating a Lien on such real property prior and superior in right to
all other Liens on such real property (except Liens permitted by Section 7.3),
(ii) if reasonably requested by the Administrative Agent, provide the Collateral
Agent, for its benefit, for the benefit of the Administrative Agent and for the
benefit of the Lenders with (x) title searches in respect of such real property
as well as a current map or plat of an as-built survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Agents legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

6.10. Suspension of Collateral Requirements. Notwithstanding any other
provisions of the Loan Documents, the Liens on and security interests in the
Collateral shall be automatically released, and the Group Members shall have no
obligation to create or perfect Liens on and security interests in the
Collateral at any time both (x) the Corporate Ratings are at least BBB- (stable)
from S&P or Baa3 (stable) from Moody’s and (y) the Liens on and security
interests in the Collateral permitted by paragraph (v) of Section 7.3 are
released. Promptly following the written request of the Required Lenders at any
date on which the preceding sentence does not apply, the Company shall cause the
Loan Parties to enter into the Loan Documents and take any actions required by
the Loan Documents to create or perfect Liens on and security interests in the
Collateral.

6.11. Foreign Subsidiary Borrowers. Cause each Foreign Subsidiary Borrower to be
a Wholly Owned Subsidiary, unless approved by the Administrative Agent.

 

63



--------------------------------------------------------------------------------

6.12. Post-Closing Covenants. Within 90 days after the Closing Date (or such
later date as may be agreed to by the Administrative Agent in its sole
discretion.) furnish to the Administrative Agent:

(a) amendments to each Mortgage with respect to each Mortgaged Property, each in
form and substance reasonably acceptable to the Administrative Agent and in form
for recording in the applicable Mortgage recording office, executed and
delivered by a duly authorized officer of each party thereto;

(b) if requested by the Administrative Agent, a copy of any existing surveys for
the Mortgaged Properties;

(c) a title search with respect to each Mortgaged Property; and

(d) an opinion of local counsel in the jurisdiction where each Mortgaged
Property is located, such opinions to be in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 7. NEGATIVE COVENANTS

Each Loan Party hereby jointly and severally agrees that, commencing on the
Closing Date and so long as the Commitments remain in effect, any Letter of
Credit remains outstanding or any Loan or other amount is owing to any Lender or
the Administrative Agent hereunder, they shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly:

7.1. Financial Covenants.

(a) Consolidated Leverage Ratio. Permit, on the last day of any fiscal quarter
beginning with the first fiscal quarter end date following the Closing Date, the
Consolidated Leverage Ratio for the four consecutive fiscal quarters of the
Company ending with such fiscal quarter end date to exceed 3.50:1.00:

(b) Consolidated Interest Coverage. Permit, on the last day of any fiscal
quarter beginning with the first fiscal quarter end date following the Closing
Date, the Interest Coverage Ratio for the four consecutive fiscal quarters of
the Company ending with such fiscal quarter end date to be less than 2.75:1.00.

7.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) intercompany Indebtedness incurred pursuant to any Investment permitted by
Section 7.7(f);

(c) unsecured Guarantee Obligations incurred in the ordinary course of business
or with respect to Indebtedness permitted pursuant to this Agreement;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(d);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $250,000,000 at any one time outstanding;

(f) additional Indebtedness of the Company or any of its Subsidiaries in an
aggregate principal amount not to exceed 10% of Consolidated Assets at any one
time outstanding;

 

64



--------------------------------------------------------------------------------

(g) Indebtedness of the Company or any of its Subsidiaries in respect of
workers’ compensation claims, self-insurance obligations, customs, performance,
bid and surety bonds and completion guaranties, in each case in the ordinary
course of business;

(h) Indebtedness of the Company or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Company or such Subsidiary in the ordinary
course of business against insufficient funds, so long as such Indebtedness is
repaid within five Business Days;

(i) letters of credit issued for the account of any Group Member, so long as the
sum of (i) the aggregate undrawn face amount thereof, (ii) any unreimbursed
obligations in respect thereof and (iii) the aggregate amount of pledges and
deposits made pursuant to Section 7.3(t) below does not exceed the LC Basket
Limit at any time;

(j) obligations of Chinese Subsidiaries in respect of Chinese Acceptance Notes
in the ordinary course of business;

(k) Indebtedness of a joint venture (including a joint venture which is treated
as a Subsidiary as a result of Accounting Standards Codification 810 (Topic 810,
“Consolidation”) (or any other Accounting Standards Codification having a
similar result or effect)) as long as such Indebtedness is non-recourse to the
Company or any other Subsidiary of the Company (other than a Subsidiary the sole
assets of which are the equity interests in one or more joint ventures);
provided that notwithstanding the foregoing joint ventures may create, incur or
assume Indebtedness with recourse to the Company or any other Subsidiary of the
Company not to exceed $350,000,000 in an aggregate principal amount at any time;

(l) Indebtedness incurred by any Group Member pursuant to working capital lines
of credit or any overdraft line or other cash management system in an aggregate
outstanding principal amount for all such Group Members at the close of business
on any day not to exceed $150,000,000;

(m) Indebtedness of the Company consisting of pari passu bonds, pari passu term
loans, second lien bonds and second lien term loans of the Company (which may be
guaranteed by the Guarantors) containing then current market terms and
conditions (but which terms and conditions shall not expressly restrict the
ability of the Loan Parties to perform their obligations under the Loan
Documents or the ability of the Borrowers to repay the Loans); provided that
(i) immediately after giving effect to the incurrence of any such Indebtedness
and the use of proceeds thereof the Consolidated Senior Secured Leverage Ratio
(calculated on a pro forma basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements have been delivered)
is less than 2.00:1.00, (ii) in the case of term loans, any negative or
financial covenants applicable to such term loans that are more restrictive than
those contained in this Agreement shall be deemed to be incorporated in this
Agreement, mutatis mutandis, except to the extent they do not by their nature
apply or relate to any previously existing Facility and (iii) the final
scheduled maturity date of such Indebtedness is no earlier than the Revolving
Termination Date and the weighted average life to maturity of such Indebtedness
is equal to or longer than the remaining average weighted life of the Revolving
Facility (other than for nominal amortization of 1% or less of the principal
amount of such Indebtedness per year);

(n) Indebtedness under tax-favored or government-sponsored financing
transactions; provided that (i) the terms of such transactions and the Group
Members party thereto have been approved by the Administrative Agent, (ii) such
Indebtedness is not senior in right of payment to the Obligations, (iii) any
Lien on Collateral arising pursuant to such transactions is subordinated to the
Liens on the Collateral securing the Obligations and (iv) the aggregate
principal amount of such Indebtedness shall not exceed $75,000,000 at any time;

 

65



--------------------------------------------------------------------------------

(o) Indebtedness incurred by any Group Member in order to finance Permitted
Acquisitions;

(p) Seller Debt and Earn-outs incurred in connection with Permitted
Acquisitions; provided, that such Seller Debt or Earn-outs in excess of $50
million shall be on terms and conditions reasonably satisfactory to the
Administrative Agent at the time they are incurred;

(q) Indebtedness of the Company or any of its Subsidiaries acquired pursuant to
a Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness) in an aggregate principal
amount not to exceed $150,000,000; provided that such Indebtedness was not
incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition;

(r) contingent obligations with respect to customary indemnification obligations
in favor of sellers in connection with Acquisitions permitted under Section 7.7
and purchasers in connection with Dispositions permitted under Section 7.5;

(s) provided that no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof, Indebtedness which serves to refund,
replace, extend repurchase, redeem or refinance any Indebtedness permitted under
paragraphs (d), (e), (f), (m), (o), (p), (q) or (t) of this Section, or any
Indebtedness issued to so refund, replace, extend, repurchase or refinance such
Indebtedness, including, in each case, additional Indebtedness incurred to pay
premiums (including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Permitted Refinancing Indebtedness”) at
or prior to its respective maturity; provided, however, that:

(i) the weighted average life to maturity of such Permitted Refinancing
Indebtedness shall not be shorter than the weighted average life to maturity of
such refinanced Indebtedness at the time of such refunding or refinancing;

(ii) to the extent such Permitted Refinancing Indebtedness refinances
Indebtedness subordinated or pari passu to the Obligations, such Permitted
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent as the Indebtedness being refunded or refinanced;

(iii) such Permitted Refinancing Indebtedness shall not be in a principal amount
in excess of the principal amount of, premium, if any, accrued interest on, and
related fees and expenses of, the Indebtedness being refunded, replaced,
extended, repurchased, redeemed or refinanced (including any premium, expenses,
costs and fees incurred in connection with such refund, replacement or
refinancing);

(iv) the obligors in respect of such Permitted Refinancing Indebtedness
(including in their capacities as primary obligor and guarantor) are the same as
for the Indebtedness being refinanced; and

(v) any Liens securing such Permitted Refinancing Indebtedness are not extended
to any property which does not secure the Indebtedness being refinanced and, if
the Liens securing the Indebtedness being refinanced are subject to
intercreditor arrangements with the Lenders, any Liens securing such Permitted
Refinancing Indebtedness are subject to intercreditor arrangements at least as
favorable to the Administrative Agent and the Lenders as the intercreditor
arrangements applicable to the Indebtedness being refinanced; and

 

66



--------------------------------------------------------------------------------

(t) unsecured Indebtedness of the Company and unsecured Guarantee Obligations of
any Guarantor in respect of such unsecured Indebtedness; provided that
immediately after giving effect to the incurrence of any such Indebtedness and
the use of proceeds thereof the Company is in compliance with Section 7.1
(calculated on a pro forma basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements have been
delivered).

7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
(if required by GAAP) are maintained on the books of the Company or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Foreign Subsidiaries, generally accepted accounting principles in effect from
time to time in their respective jurisdiction of organization);

(b) landlord’s carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, supplier, construction or other like Liens in the ordinary course
of business that are not overdue for a period of more than 45 days or that are
being bonded or contested in good faith by appropriate proceedings;

(c) (i) pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other social security legislation, and (ii) Liens
(A) of a collecting bank arising in the ordinary course of business under
Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (B) in favor of a
banking institution or financial intermediary, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) arising in the
ordinary course of business in connection with the maintenance of such accounts;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, utility payments and other obligations of a like nature
incurred in the ordinary course of business;

(e) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, mortgage rights, easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Company or any of its
Subsidiaries;

(f) Liens in existence on the Closing Date and listed on Schedule 7.3(f) and
extensions, renewals and replacements of any such Liens so long as the principal
amount of Indebtedness or other obligations secured thereby is not increased and
so long as such Liens are not extended to any other property of the Company or
any of its Subsidiaries;

(g) Liens securing Indebtedness of the Company or any other Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created within 90 days of the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
proceeds thereof and (iii) the amount of Indebtedness secured thereby is not
increased and extensions, renewals and replacements of any such Liens so long as
the principal amount of Indebtedness or other obligations secured thereby is not
increased and so long as such Liens are not extended to any other property of
the Company or any of its Subsidiaries;

 

67



--------------------------------------------------------------------------------

(h) Liens created pursuant to the Loan Documents;

(i) any interest or title of a lessor under any lease entered into by the
Company or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) Liens with respect of leases, licenses, sublicenses or subleases granted to
others not interfering in any material respect with the businesses of the
Company or any of its Subsidiaries;

(k) Liens with respect to operating leases not prohibited under this Agreement
and entered into in the ordinary course of business;

(l) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Company and all Subsidiaries) 7.5% of Consolidated Assets at any one
time;

(m) Liens on the assets of Foreign Subsidiaries securing obligations of such
Persons that are not prohibited by Section 7.2 so long as the aggregate
outstanding principal amount of the obligations for borrowed money secured
thereby does not exceed (as to all Foreign Subsidiaries) $75,000,000 at any one
time;

(n) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(o) Liens on the assets of joint ventures and their Subsidiaries securing
obligations of such Persons that are not prohibited by Section 7.2 so long as
such Liens do not encumber any assets or property of the Company or its other
Subsidiaries;

(p) attachment, judgment or other similar Liens securing judgments or decrees
not constituting an Event of Default under Section 8.1(h) or securing appeal or
other surety bonds related to such judgments or decrees;

(q) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business;

(r) statutory Liens and rights of offset arising in the ordinary course of
business of the Company and its Subsidiaries;

(s) Liens on assets of Foreign Subsidiaries securing Indebtedness of a Foreign
Subsidiary permitted by Sections 7.2(f) and 7.2(k) and securing other
obligations under the agreements governing or relating to such Indebtedness; so
long as such Liens do not encumber the Capital Stock of the Company or any of
its Subsidiaries;

(t) pledges of cash or Cash Equivalents or deposits of cash or Cash Equivalents
made to support any obligations of the Group Members (including cash collateral
to secure obligations under letters of credit permitted pursuant to
Section 7.2(i)) so long as (without duplication) the sum of (i) the aggregate
undrawn face amount of letters of credit permitted pursuant to Section 7.2(i)
above, (ii) any unreimbursed obligations in respect of letters of credit
permitted pursuant to Section 7.2(i) above and (iii) the aggregate amount of
such pledges and deposits does not exceed the limit set forth in Section 7.2(i);

 

68



--------------------------------------------------------------------------------

(u) Liens arising in connection with financing transactions permitted by
Section 7.2(n), provided that such liens do not at any time encumber any
Collateral unless approved by the Administrative Agent and such Liens otherwise
comply with Section 7.2(n);

(v) Liens on the Collateral securing Indebtedness (and interest and related
obligations) permitted under clause (m) of Section 7.2 as long as such Liens are
subject to an intercreditor agreement reasonably satisfactory to the
Administrative Agent;

(w) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Subsidiary of the Company in existence at the time
such Subsidiary is acquired pursuant to a Permitted Acquisition; provided that
(i) any Indebtedness that is secured by such Liens is permitted to exist under
Section 7.2(q), and (ii) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any other asset of the Company or any of its Subsidiaries and extensions,
renewals and replacements of any such Liens so long as the principal amount of
Indebtedness or other obligations secured thereby is not increased and so long
as such Liens are not extended to any other property of the Company or any of
its Subsidiaries;

(x) Liens resulting from cash pooling and cash management arrangements entered
into in the ordinary course of business;

(y) Liens on receivables and customary related assets subject to a Receivable
Financing Transaction; and

(z) the exchange or transfer within China of Chinese Acceptance Notes by Chinese
Subsidiaries of the Company in the ordinary course of business.

7.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Company may be merged, consolidated with or into or
transferred to the Company (provided that the Company shall be the continuing or
surviving corporation) or with, into or to any Guarantor (provided that the
Guarantor shall be the continuing or surviving corporation or simultaneously
therewith, the continuing corporation shall become a Guarantor);

(b) any Subsidiary of the Company that is not a Loan Party may be merged,
consolidated, amalgamated, liquidated, wound-up or dissolved or all or
substantially all of its property or business Disposed of with, into or to a
Subsidiary that is not a Loan Party;

(c) any Subsidiary of the Company may Dispose of any or all of its assets to the
Company or any Guarantor (upon voluntary liquidation or otherwise);

(d) any Foreign Subsidiary may be merged, consolidated, amalgamated, liquidated,
wound up or dissolved or all or substantially all its property or business
disposed of with, into or to a Foreign Subsidiary Borrower;

(e) any Disposition otherwise permitted pursuant to Section 7.5 may be
completed; and

 

69



--------------------------------------------------------------------------------

(f) any Permitted Acquisition otherwise permitted pursuant to Section 7.7 may be
completed.

7.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property or property no longer
useful in the business of the Company and its Subsidiaries, in each case in the
ordinary course of business;

(b) the Disposition of inventory or cash or Cash Equivalents in the ordinary
course of business;

(c) Dispositions permitted by Section 7.4, Restricted Payments permitted by
Section 7.6 and Investments permitted by Section 7.7;

(d) the Disposition or issuance of any Subsidiary’s Capital Stock to the Company
or any Guarantor;

(e) the licensing and cross-licensing arrangements of technology or other
intellectual property in the ordinary course of business;

(f) the Disposition of any property or assets, or the issuance of any
Subsidiaries’ Capital Stock, (i) to any Domestic Loan Party and (ii) by any
Subsidiary that is not a Guarantor to any other Subsidiary that is not a
Guarantor;

(g) transfers of property as a result of any Recovery Event;

(h) leases, occupancy agreements and subleases of property in the ordinary
course of business;

(i) the Disposition of receivables and customary related assets (i) in
connection with a Receivables Financing Transaction or (ii) pursuant to
factoring programs on customary market terms for such transactions and with
respect to receivables of, and generated by, Foreign Subsidiaries;

(j) the exchange or transfer within China of Chinese Acceptance Notes by Chinese
Subsidiaries of the Company;

(k) the Disposition of other property (other than receivables and customary
related assets) having a net book value not to exceed 15% of Consolidated Assets
in the aggregate during any fiscal year of the Company; provided that if the Net
Cash Proceeds thereof are reinvested in assets useful in the business of the
Company and its Subsidiaries within 360 days of receipt thereof, such
Disposition shall be disregarded for purposes of calculating the aggregate net
book value of assets Disposed of pursuant to this Section 7.5(k) from and after
the date of such reinvestment; and

(l) the Disposition of Investments in IAC.

7.6. Restricted Payments. (A) Declare or pay any dividend (other than dividends
payable solely in Qualified Stock of the Person making such dividend) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Company or any Subsidiary of the

 

70



--------------------------------------------------------------------------------

Company, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of the Company or any Subsidiary of the Company; (B) make or
offer to make any payment, prepayment, repurchase or redemption of or otherwise
defease or segregate funds with respect to the principal of any Junior
Indebtedness (other than (i) scheduled payments of principal, (ii) customary
mandatory prepayments, mandatory repurchases and mandatory redemptions,
(iii) refinancing thereof from the Net Cash Proceeds of Indebtedness permitted
by Section 7.2 or Capital Stock of the Company other than Disqualified Capital
Stock) and (iv) Indebtedness of a class, tranche or series having a principal
amount of $25,000,000 or less; or (C) make any Investment ((A), (B) and (C),
collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to any Loan Party;

(b) any Subsidiary may make Restricted Payments to the Group Member that is its
parent company so long as, in the case of any Restricted Payment made by a Loan
Party, such parent company is also a Loan Party;

(c) any Subsidiary may make Restricted Payments with respect to the Capital
Stock of such Subsidiary, provided that each Group Member shareholder of such
Subsidiary receives at least its ratable share thereof;

(d) the Company may pay cash in lieu of fractional shares in connection with any
conversion of Series A Preferred Stock or warrants with respect to Capital Stock
of the Company in accordance with their terms, provided that the aggregate
amount of cash payments under this clause (iv) shall not exceed $100,000 in any
fiscal quarter of the Company;

(e) as long as no Default or Event of Default exists immediately before or after
giving effect thereto, the Company may purchase or redeem its common stock
pursuant to its common stock buyback authorization as in effect on January 31,
2013; provided that the aggregate amount of consideration paid by the Company
pursuant to this clause (e) shall not exceed $400,000,000;

(f) as long as no Default or Event of Default exists immediately before or after
giving effect thereto, the Company may pay dividends on its Capital Stock in an
aggregate amount not to exceed $65,000,000 in any fiscal year;

(g) as long as no Default or Event of Default exists immediately before or after
giving effect thereto, the Company may make Restricted Payments in an aggregate
amount not to exceed the sum of:

(i) $250,000,000, plus

(ii) 50% of the Consolidated Net Income of the Company on a cumulative basis
during the period (taken as one accounting period) from and including January 1,
2011 and ending on the last day of the Company’s fiscal quarter immediately
preceding the date of such Restricted Payments (or in the event such
Consolidated Net Income shall be a deficit, minus 100% of such deficit), plus

(iii) 100% of the aggregate Net Cash Proceeds received by the Company from
(1) any capital contribution to the Company after January 1, 2011 or any issue
or sale after January 1, 2011 of Qualified Stock of the Company (other than
(x) to any Subsidiary of the Company) and (2) the issue or sale after January 1,
2011 of any Indebtedness or other securities of the Company convertible into or
exercisable for Qualified Stock of the Company that have been so converted or
exercised, as the case may be, plus

 

71



--------------------------------------------------------------------------------

(iv) the amount of distributions, dividends or Net Cash Proceeds received with
respect to the Capital Stock of IAC;

(h) as long as no Default or Event of Default exists immediately before or after
giving effect thereto, the Company may make Restricted Payments of the type
described in clause (B) set forth in the introductory paragraph of this
Section 7.6 in an aggregate amount not to exceed $250,000,000;

(i) as long as immediately before or after giving effect thereto no Default or
Event of Default exists and the Consolidated Leverage Ratio recomputed on a pro
forma basis to give effect to such Restricted Payments for the most recently
ended period of four consecutive fiscal quarters of the Company for which
financial statements are available, is less than 1.5 to 1.0, the Company may
make Restricted Payments; and

(j) the Borrower and its Subsidiaries may make Investments permitted by
Section 7.7.

7.7. Investments. Make any Investment except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash or Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees or directors of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses);

(e) Investments in the business of the Company and its Subsidiaries made by the
Company or any of its Subsidiaries with the proceeds of any Disposition pursuant
to Section 7.5(k) or Section 7.5(l) or any Recovery Event; provided that such
Investments are made within 360 days of receipt of such proceeds;

(f) intercompany Investments by (i) any Group Member in the Company or any
Person that, prior to such investment, is a Guarantor, (ii) by any Subsidiary
that is not a Guarantor in any other Subsidiary that is not a Guarantor,
(iii) by any Group Member in a Foreign Subsidiary to fund in the ordinary course
of business foreign operations and (iv) by any Domestic Loan Party in any
Subsidiary that is not a Domestic Loan Party, provided that the aggregate amount
of Investments permitted under clause (iv) in Subsidiaries that are organized
under the laws of a Specified Jurisdiction shall not exceed 10% of Consolidated
Assets at any time in the aggregate plus (as provided in the definition of
“Investments”), without duplication, all cash returns of principal or capital,
cash dividends and other cash returns received by any Loan Party after the date
hereof from any Subsidiary that is organized under the laws of a Specified
Jurisdiction, provided further that the contribution of the Capital Stock of a
Foreign Subsidiary to a Foreign Subsidiary shall not be deemed to be an
Investment by a Loan Party in a Subsidiary that is not a Loan Party;

(g) Investments consisting of Indebtedness permitted by Section 7.2 or arising
from the forgiveness of Indebtedness permitted by Section 7.2(b);

 

72



--------------------------------------------------------------------------------

(h) prepaid expenses and lease, utility, workers, compensation, performance and
other similar deposits made in the ordinary course of business;

(i) Investments (including debt obligations) received in the ordinary course of
business by the Company or any Subsidiary in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement or delinquent
obligations of, and other disputes with, customers and suppliers arising out of
the ordinary course of business;

(j) Investments in existence on the Closing Date;

(k) Investments in joint ventures (including a joint venture which is treated as
a Subsidiary as a result of Accounting Standards Codification 810 (Topic 810,
“Consolidation”) (or any other Accounting Standards Codification having a
similar result or effect)) and non-wholly owned Subsidiaries shall not exceed
5.0% of Consolidated Assets at any time, plus (as provided in the definition of
“Investments”), without duplication, all cash returns of principal or capital,
cash dividends and other cash returns received by any Loan Party after the date
hereof from such Investments;

(l) the Disposition or contribution by the Company and certain of its domestic
Subsidiaries of certain metals and electronics assets to its existing
Subsidiaries consistent with the restructuring plan including in the financial
projections; and

(m) Swap Agreements permitted by Section 7.9;

(n) Investments in Special Purpose Subsidiaries arising or made under Receivable
Financing Transactions;

(o) Permitted Acquisitions;

(p) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Company or any of its Subsidiaries in an aggregate amount not
to exceed 7.5% of Consolidated Assets at any time, plus (as provided in the
definition of “Investments”), without duplication, all cash returns of principal
or capital, cash dividends and other cash returns received by any Loan Party
after the date hereof from such Investments; and

(q) Investments permitted by Section 7.6.

7.8. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than transactions among Group Members) unless such transaction (a) is
otherwise permitted under this Agreement, (b) is in the ordinary course of
business of the relevant Group’s Member, upon fair and reasonable terms
substantially as favorable to the relevant Group Member than would be obtainable
in a comparable arm’s length transaction with a Person that is not an Affiliate;
or (c) involves any Lender or Agent (or their Affiliates) in its capacity as
Lender or Agent under this Agreement.

7.9. Swap Agreements. Enter into any Swap Agreement except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Group Member has actual
exposure and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from floating
to fixed rates, from one floating rate to another floating rate, or otherwise)
with respect to any interest-bearing liability or investments of any Group
Member, provided that in each case such agreements are not entered into for
speculative purposes.

 

73



--------------------------------------------------------------------------------

7.10. Changes in Fiscal Periods. Permit the fiscal year of the Company to end on
a day other than December 31.

7.11. Negative Pledge Clauses. Enter into or permit to exist or become effective
any agreement that prohibits or limits (other than a dollar limit, provided that
such dollar limit is sufficient in amount to allow at all times the Liens to
secure the obligations under the Loan Documents in full) the ability of the
Company or any Domestic Subsidiary to create, incur, assume or suffer to exist
any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is a
party other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby or any other secured obligation permitted by
Section 7.3(c), (d), (g), (t), (w) or (y) (in which case, any prohibition or
limitation shall only be effective against (x) in the case of purchase money
Liens or Capital Lease Obligations, the assets financed thereby and proceeds
thereof and (y) in the case of other secured obligations, the specific assets
subject to the Lien securing such obligation), (c) (i) any Unsecured Note
Indenture or any agreements governing Indebtedness permitted by Section 7.2(m)
and any Guarantee Obligations with respect thereto or any Permitted Refinancing
Indebtedness in respect thereof (provided that the prohibition or limitation
contained in any agreement referred to in this clause (c)(i) is no less
favorable than that which exists in this Agreement) and (ii) any agreement
governing any Indebtedness existing as of the Closing Date and any agreement
governing any Permitted Refinancing Indebtedness of such Indebtedness existing
as of the Closing Date (provided that the prohibition or limitation contained
therein is no less favorable to the Lenders than that which exists in the
agreement governing such Indebtedness as of the Closing Date), (d) customary
provisions in joint venture agreements and similar agreements and any agreement
with respect to Indebtedness primarily incurred to finance the acquisition of an
interest in a joint venture that restrict the transfer or encumbrance of assets
of, or equity interests in, the applicable joint ventures, (e) customary
provisions in any agreements governing any Receivable Financing Transaction (in
which case, any prohibition or limitation shall only be effective against the
assets conveyed thereunder), (f) any agreement governing letters of credit
issued in accordance with Section 7.2(i) or any Specified Swap Agreement or
Specified Cash Management Agreement containing provisions not more restrictive
that the provisions of this Agreement, (g) licenses or sublicenses by the
Company and its Subsidiaries of intellectual property in the ordinary course of
business (in which case, any prohibition or limitation shall only be effective
against the intellectual property subject thereto) and (h) customary
restrictions in any agreements governing Indebtedness of a joint venture which
prohibit the pledge of the assets of, or equity interests in, such joint
venture.

7.12. Clauses Restricting Subsidiary Distributions. Enter into or permit to
exist or become effective any consensual encumbrance or restriction on the
ability of any Domestic Subsidiary of the Company to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Company or any other Loan Party, (b) make loans or
advances to, or other Investments in, the Company or any other Loan Party or
(c) transfer any of its assets to the Company or any other Loan Party, except
for such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, any Unsecured Note Indenture,
any agreements governing Indebtedness permitted by Section 7.2(m) and any
agreement governing Permitted Refinancing Indebtedness in respect thereof
(provided that the prohibition or limitation contained therein is no less
favorable to the Lenders than that which exists in this Agreement) and any
agreement governing any Indebtedness existing as of the Closing Date and any
agreement governing any Permitted Refinancing Indebtedness of such Indebtedness
existing as of the Closing Date (provided that the prohibition or limitation
contained therein is no less favorable to the Lenders than that which exists in
the agreement governing such Indebtedness as of the Closing Date),
(ii) customary provisions in joint venture agreements and similar agreements
that restrict the transfer of equity interests in joint ventures (in which case
such restrictions shall relate only to assets of, or equity interests in, such
joint venture or any holding

 

74



--------------------------------------------------------------------------------

company which may hold the Capital Stock of such joint venture), (iii) any
restrictions regarding licenses or sublicenses by the Company and its
Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property);
(iv) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the capital stock or assets of any
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary to be sold and such sale is permitted hereunder, (v) with
respect to restrictions described in clause (a) of this Section 7.12,
restrictions contained in agreements governing Indebtedness permitted by
Section 7.2(c) hereof; and (vi) with respect to restrictions described in clause
(c) of this Section 7.12, restrictions contained in agreements governing
Indebtedness permitted by Section 7.2(e) (as long as such restrictions apply to
the property financed thereby) and (k) hereof (as long as such restrictions
apply only to the assets of the applicable joint venture).

7.13. Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Company and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related or incidental thereto, or any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
similar thereto.

7.14. Use of Proceeds. Use the proceeds of the Loans for purposes other than
those described in Section 4.15.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any of the following events shall occur and be
continuing on or after the occurrence of the Closing Date:

(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Section 7 (other than Sections 7.11 and 7.12)
of this Agreement or Section 5.5 of the Guarantee and Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or the Required Lenders to the Company; or

(e) any Group Member (other than an Immaterial Subsidiary) shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans or any intercompany Indebtedness) on the
scheduled or original due date with

 

75



--------------------------------------------------------------------------------

respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount (or the termination value, as applicable) of which exceeds in
the aggregate $75,000,000; or

(f) (i) the Borrower or any of its Subsidiaries (other than 4% Subsidiaries)
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets; or (ii) there shall be commenced against the Company or any of its
Subsidiaries (other than 4% Subsidiaries) any case, proceeding or other action
of a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed or undischarged for a period of 60 days; or (iii) there shall be
commenced against the Company or any of its Subsidiaries (other than 4%
Subsidiaries) any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Board of
Directors of the Company shall authorize any action set forth in clause
(i) above; or (v) the Company or any of its Subsidiaries (other than 4%
Subsidiaries) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or (vi) or the
Company or any of its Subsidiaries (other than 4% Subsidiaries) shall make a
general assignment for the benefit of its creditors; provided that all 4%
Subsidiaries that are subject to any of the proceedings or actions described in
clauses (i) through (vi) of this paragraph (f) shall not at any time contribute
in the aggregate more than 5% of Consolidated Assets or more than 5% of
Consolidated Revenues; or

(g) (i) an ERISA Event shall have occurred; (ii) a trustee shall be appointed by
a United States district court to administer any Single Employer Plan, (iii) the
PBGC shall institute proceedings to terminate any Single Employer Plan(s);
(iv) any Loan Party or any of their respective ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner; or
(v) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (excluding any amounts paid or covered by
insurance as to which the relevant insurance company has not denied coverage) of
$75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

76



--------------------------------------------------------------------------------

(i) any of the Loan Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or Liens created by the Loan Documents with respect to a material
portion of the Collateral shall cease to be enforceable and of the same effect
and priority purported to be created thereby other than by reason of the release
thereof in accordance with the terms of the Loan Documents; or

(j) a Change of Control shall have occurred;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Company,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including, without limitation, all amounts of
Reimbursement Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of Reimbursement Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Company shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Company (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrowers.

SECTION 9. THE AGENTS

9.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent and the Collateral Agent as the collateral
agent of such Lender under this Agreement and the other Loan Documents, and each
such Lender irrevocably authorizes each of the Administrative Agent and the
Collateral Agent, in its capacity as such, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent and Collateral Agent, as applicable, by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in

 

77



--------------------------------------------------------------------------------

this Agreement, the Administrative Agent and the Collateral Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent, as applicable.

9.2. Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in fact selected by it with reasonable care. The exculpatory
provisions of this Agreement and of the other Loan Documents shall apply to any
such agent or attorney-in-fact and to their Related Parties (as defined below).

9.3. Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, advisors, attorneys in fact, controlling persons
or affiliates (collectively, the “Related Parties”) shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

9.4. Reliance by Agents. The Agents and their Related Parties shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, facsimile
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrowers), independent accountants and other experts selected by
the Agents. The Agents and their Related Parties may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Agents and their Related Parties shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agents and their Related
Parties shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

78



--------------------------------------------------------------------------------

9.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless such Agent has received
notice from a Lender or any Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that an Agent receives such a notice, such Agent shall
give notice thereof to the Lenders. The Agents shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement); provided that
unless and until the Agents shall have received such directions, the Agents may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as they shall deem
advisable in the best interests of the Lenders.

9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their Related Parties have made
any representations or warranties to it and that no act by the any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Agents or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.

9.7. Indemnification. The Lenders agree to indemnify each Agent and its Related
Parties (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
(including reasonable attorneys’ fees and expenses) whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

79



--------------------------------------------------------------------------------

9.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Company. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit. The
Administrative Agent may in its discretion resign as Collateral Agent at any
time it resigns as Administrative Agent.

9.10. Execution of Loan Documents. The Lenders hereby empower and authorize the
Agents, on behalf of the Lenders, to execute and deliver to the Loan Parties the
other Loan Documents and all related agreements, certificates, documents, or
instruments as shall be necessary or appropriate to effect the purposes of the
Loan Documents, including, without limitation, any intercreditor agreement
contemplated hereby. Each Lender agrees that any action taken by the Agents or
the Required Lenders (or any other instructing group of Lenders specified by
this Agreement) in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Agents or the Required Lenders (or any other
instructing group of Lenders specified by this Agreement) of their respective
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

9.11. Collateral Agent. (a) The provisions of Section 9 that apply to the
Administrative Agent shall apply, mutatis mutandis, to the Collateral Agent and
to any successor Collateral Agent, as applicable; provided that, notwithstanding
anything herein to the contrary, the Collateral Agent shall have the right to
appoint a successor to itself as Collateral Agent and without the consent of any
Lender.

(b) The Collateral Agent is authorized on behalf of all the Lenders, without the
necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain a perfected security interest in
and Liens upon the Collateral granted pursuant to the Loan Documents. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder or under any of the other Loan
Documents, the Collateral Agent shall not have any duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, trades or other matters relative to any Collateral, whether or not
the Collateral Agent is deemed to have knowledge of such matters, or as to
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral (including the filing of UCC Financing
and Continuation Statements). The Collateral Agent shall be deemed to have
exercised appropriate and due care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which other collateral agents accord similar
property.

 

80



--------------------------------------------------------------------------------

9.12. No Other Duties. None of the Joint Lead Arrangers, the Joint Bookrunners,
the Co-Documentation Agents or the Co-Syndication Agents identified on the cover
page of the Agreement shall have any duties or responsibilities hereunder in
their capacities as such.

9.13. Foreign Subsidiary Guaranteed Indebtedness. The provisions of this
Section 9 apply to the Administrative Agent and the Collateral Agent with
respect to the Additional Guarantee Obligations mutatis mutandis.

SECTION 10. MISCELLANEOUS

10.1. Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or as
otherwise specifically provided for in this Agreement or other Loan Document.
The Required Lenders and each Loan Party party to the relevant Loan Document
may, or, with the written consent of the Required Lenders, the Administrative
Agent and each Loan Party party to the relevant Loan Document may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
principal amortization payment in respect of any Loan, reduce the stated rate of
any interest or fee payable hereunder (except (x) in connection with the waiver
of applicability of any post-default increase in interest rates (which waiver
shall be effective with the consent of the Required Lenders), (y) in connection
with the waiver or extension of any mandatory prepayment hereunder, and (z) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders or
consent to the assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; (v) except as provided herein, release all or substantially all of the
Collateral securing the Obligations or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the consent of each Lender; amend, modify or waive any
provision of Section 2.2 or 2.3 without the written consent of each Swingline
Lender; (vi) release the Company from all or substantially all of its
obligations under the Guarantee and Collateral Agreement without the written
consent of all Lenders or (vii) amend, modify or waive any provision of
Section 3 without the written consent of the Issuing Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

81



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the Administrative Agent may amend or
supplement the Loan Documents without the consent of any Lender or the Required
Lenders (but with the consent of the Company to the extent required under the
Loan Documents) to cure any ambiguity, defect or inconsistency in the Loan
Documents.

(c) Notwithstanding the foregoing, Schedule 1.1C may be amended as follows:

(i) Schedule 1.1C may be amended, following at least five Business Days prior
notice to the Administrative Agent, to add Wholly Owned Subsidiaries of the
Company organized in jurisdictions reasonably satisfactory to the Administrative
Agent as additional Foreign Subsidiary Borrowers upon (A) execution and delivery
by the Company, any such Foreign Subsidiary Borrower and the Administrative
Agent of a Joinder Agreement providing for any such Subsidiary to become a
Foreign Subsidiary Borrower, and (B) delivery to the Administrative Agent of
(I) a Foreign Subsidiary Opinion in respect of such additional Foreign
Subsidiary Borrower (including as to the applicability of any withholding Taxes)
in form and substance reasonably satisfactory to the Administrative Agent, (II)
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act and (III) such other documents with respect
thereto as the Administrative Agent shall reasonably request.

(ii) Schedule 1.1C may be amended to remove any Subsidiary as a Foreign
Subsidiary Borrower upon (A) execution and delivery by the Company of a written
amendment providing for such amendment and (B) repayment in full of all
outstanding Loans of such Foreign Subsidiary Borrower.

(iii) The Administrative Agent agrees to promptly notify the Lenders of any
amendment effected pursuant to this Section 10.1(c) (via IntraLinks or such
other communication permitted under this Agreement).

(d) The Company shall be permitted to replace any Lender that requests, on
behalf of itself or any Participant with respect to which the applicable
Borrower has provided its consent for the payment of greater amounts pursuant to
Section 10.6(c)(ii), any payment under Section 2.15 or 2.16 or that does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby (so long
as the consent of the Required Lenders has been obtained) or any Lender that
becomes a Defaulting Lender or an Affected Lender, or any Lender that does not
accept any Extension Offer or any Lender under a Refinanced Facility that does
not participate in the applicable Replacement Facility, with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (iii) the Borrower shall be liable to such
replaced Lender under Section 2.17 if any Eurocurrency Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (iv) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent, (v) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Company shall be obligated to pay the processing
and recordation fee referred to therein) or in accordance with other procedures
established by the Administrative Agent (which may include a deemed assignment
by the replaced Lender rather than execution and delivery of an Assignment and
Assumption) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Company, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

82



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, this Agreement may be amended or amended and
restated (x) with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing of all or a portion of the Loans outstanding under an
Incremental Term Facility or any prior Replacement Facility (“Refinanced Term
Loans”) with a replacement term loan tranche hereunder which shall be Loans
hereunder (“Replacement Term Loans”); provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (ii) the weighted average life to maturity
of such Replacement Term Loans shall not be shorter than the weighted average
life to maturity of such Refinanced Term Loans at the time of such refinancing
and (iii) all other terms applicable to such Replacement Term Loans shall
substantially identical to, or less favorable to the Lenders providing, such
Replacement Term Loans than those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of any Loans in effect
immediately prior to such refinancing and (y) with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Revolving Loans (as defined below) to permit the refinancing of any
Refinanced Term Loans or the Revolving Facility (“Refinanced Revolving Facility”
and collectively with Refinanced Term Loans, “Refinanced Facilities”) with a
replacement revolving facility hereunder (“Replacement Revolving Facility” and
collectively with Replacement Term Loans, “Replacement Facilities”); provided
that (i) the aggregate principal amount of such Replacement Revolving Facility
shall not exceed the aggregate principal amount of such Refinanced Term Loans or
Total Revolving Commitments, as applicable, (ii) the final maturity date of such
Replacement Revolving Facility shall be no earlier than the final maturity date
of the Refinanced Term Loans or the Revolving Termination Date, as applicable,
(iii) if refinancing or replacing Refinanced Term Loans, the Replacement
Revolving Facility shall be fully drawn on the closing date thereof and the
proceeds of the Replacement Revolving Facility shall be used to repay the
outstanding Refinanced Term Loans, (iv) if refinancing or replacing a Refinanced
Revolving Facility, the Replacement Revolving Facility shall refinance or
replace the entire Refinanced Revolving Facility and shall be drawn on the
closing date thereof to the extent necessary to repay, and the proceeds of such
draw under the Replacement Revolving Facility shall be used to the extent
necessary to repay, the outstanding amounts under the Refinanced Revolving
Facility and (v) the Replacement Revolving Facility shall be on terms and
pursuant to documentation to be determined by the Borrower, the Administrative
Agent and the Persons willing to provide such Replacement Revolving Facility,
provided that to the extent such terms and documentation are not consistent with
the applicable Refinanced Facility (other than with respect to pricing) they
shall be reasonably satisfactory to the Administrative Agent.

(f) In addition, notwithstanding the foregoing, this Agreement, including this
Section 10.1, and the other Loan Documents may be amended (or amended and
restated) pursuant to Section 2.19 in order to add any Incremental Facility to
this Agreement and (a) to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement (including the rights of the
lenders under Incremental Facility to share ratably with the Revolving Facility
in prepayments pursuant to Sections 2.7 and 2.8), the Guaranty and Collateral
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof, (b) to include appropriately the Lenders holding
such credit facility in any determination of the Required Lenders and (c) to
amend other provision of the Loan Documents so that the Incremental Facility is
appropriately incorporated (including this Section 10.1).

 

83



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained in this Section 10.1, the
Administrative Agent and the Company, in their sole discretion, may amend,
modify or supplement any provision of this Agreement or any other Loan Document
to (i) amend, modify or supplement such provision or cure any ambiguity,
omission, mistake, error, defect or inconsistency, so long as such amendment,
modification or supplement does not directly and adversely affect the
obligations of any Lender or Issuing Lender and (ii) permit additional Domestic
Subsidiaries (excluding any U.S. Foreign Holdcos) of the Company to guarantee
the Obligations and/or provide Collateral therefor. Such amendments shall become
effective without any further action or consent of any other party to any Loan
Document. Upon the request of the Company, the Administrative Agent shall
release any Guarantor from the Guarantee and Collateral Agreement if such
Guarantor ceases to qualify as a Guarantor (in accordance with the definition of
such term as provided herein).

(h) Notwithstanding the foregoing, this Agreement may be amended with the
consent of the Company, the Administrative Agent and the applicable Swingline
Lenders in order to increase the Swingline Alternative Currency Limit and the
Swingline Dollar Limit (to the extent set forth in the respective definitions
thereof) and the related Swingline Alternative Currency Commitments and
Swingline Dollar Commitments.

(i) Notwithstanding the foregoing, this Agreement may be amended in accordance
with Section 2.19 (including as contemplated by an Incremental Amendment in
accordance with such section) and Section 2.21 (including as contemplated by an
Extension Agreement in accordance with Section 2.21 evidencing Extension
Permitted Amendments).

(j) Notwithstanding the foregoing, this Agreement may be amended by the
Administrative Agent and Company as contemplated by Section 1.5 in order to
fully effectuate the transactions contemplated by such section.

10.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers, the Administrative Agent, the
Collateral Agent and the Swingline Alternative Currency Lender, and as set forth
in an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

 

The Borrowers:

  

Lear Corporation

21557 Telegraph Road

Southfield, Michigan 48033

Attention: Shari L. Burgess

Telecopy: (248) 447-1593

Telephone: (248) 447-1580

Email: sburgess@lear.com

 

With copies to:

 

Lear Corporation

21557 Telegraph Road

Southfield, Michigan 48033

Attention: Terrence B. Larkin

Telecopy: (248) 447-5126

 

84



--------------------------------------------------------------------------------

  

Telephone: (248) 447-5123

Email: TLarkin@lear.com

 

With copies to (which shall not constitute a

notice hereunder):

 

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601-9703

Telecopy: (312) 558-5989

Telephone: (312) 558-5700

Email: CBoehrer@winston.com

Administrative Agent or

Collateral Agent:

  

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd.

Ops 2, 3rd Floor

Newark, DE 19713

Attention: Erica Roebuck

Telecopy: (302) 634-4250

Telephone: (302) 634-4182

Email: Erica.r.roebuck@jpmchase.com

 

With copies to:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana

Rd. Ops 2, 3rd Floor

Newark, DE 19713

Attention: Melissa Hart

Telecopy: (302) 634-4250

Telephone: (302) 634-1327

Email: Melissa.hart@jpmchase.com

 

If such notice or other communication relates to an Alternative

Currency Loan (including any request for a Eurocurrency

Borrowing denominated in an Alternative Currency):

 

J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf

London, E14 5JP

United Kingdom

Attention: Ridwanna Moosafeer

Telecopy: +44 207 777 2360

Telephone: +44 207 742 7980

Email: ridwana.moosafeer@jpmorgan.com

 

With copies to:

 

J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf

London, E14 5JP

 

85



--------------------------------------------------------------------------------

  

United Kingdom

Attention: Loans & Agency

Telecopy: +44 207 777 2360

Telephone: +44 207 742 7980

Email: loan_and_agency_london@jpmorgan.com

Swingline Alternative

Currency Lender

  

Barclays Bank PLC

120 Bothwell Street

Glasgow G2 7JT

Attention: Graeme Syme

Telecopy: +44 207 516 3871

Telephone: +44 141 343 5953

Email: Graeme.Syme@Barclays.com

 

With copies to:

 

Barclays Bank PLC

70 Hudson Street

Jersey City, NJ 07302

Attention: Tunde Malomo

Telecopy: (201) 510 8101

Telephone: (201) 499 9072

Email: Tunde.Malomo@Barclays.com

 

and

 

Barclays Bank PLC

70 Hudson Street

Jersey City, NJ 07302

Attention: Ryan Magee

Telecopy: (201) 510 8101

Telephone: (201) 499 2812

Email: Ryan.Magee@Barclays.com

provided that any notice, request or demand to or upon the Agents or the Lenders
shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

86



--------------------------------------------------------------------------------

10.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5. Payment of Expenses. The Borrowers agree (a) to pay or reimburse each
Agent for all its reasonable, out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel and any
financial advisor or third party consultants or appraisers to and each Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Company prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on
such other periodic basis as each Agent shall deem appropriate, (b) to pay or
reimburse each Lender, the Issuing Lender, the Swingline Lenders and each Agent
for all its reasonable out-of-pocket costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement,
including in connection with any work-out, restructuring, forbearance or other
amendment providing relief to the Borrowers, the other Loan Documents and any
such other documents related thereto, including the reasonable fees and
disbursements of counsel and any financial advisor or third party consultants or
appraisers to each Agent and the reasonable fees and disbursements of counsel to
the several Lenders; provided that, in the case of clauses (a) and (b), the
Borrowers shall not be obligated to so reimburse for more than one law firm
(and, in addition to such law firm, any local counsel engaged in each relevant
jurisdiction by such law firm) as counsel for the Lenders and the Agents, (c) to
pay, indemnify, and hold each Lender, the Issuing Lender, the Swingline Lenders
and each Agent harmless from, any and all recording and filing fees, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents related thereto, and (d) to pay, indemnify, and hold
each Lender, the Issuing Lender, the Swingline Lenders and each Agent and their
respective officers, directors, employees, affiliates, agents, advisors,
trustees and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever arising out of any litigation, investigation or proceeding
with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents and instruments referred to therein, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
any Group Member or any of the Properties and the reasonable fees and expenses
of legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrowers shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrowers agree not to assert and to cause their respective
Subsidiaries not to assert, and hereby waive and agree to cause their respective
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to

 

87



--------------------------------------------------------------------------------

Environmental Laws, that any of them might have by statute or otherwise against
any Indemnitee unless such rights arise out of conditions created by the gross
negligence, bad faith or willful misconduct of such Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after a
reasonably detailed written demand therefor. Statements payable by the Borrowers
pursuant to this Section 10.5 shall be submitted to Shari Burgess (Telecopy No.
(248) 447-1593; Telephone No. 248-447-1580; and Email: sburgess@lear.com), at
the address of the Borrowers set forth in Section 10.2, or to such other Person
or address as may be hereafter designated by the applicable Borrower in a
written notice to the Administrative Agent. The agreements in this Section 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.

10.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void), (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section and (iii) no Lender
may assign or otherwise transfer its rights or obligations hereunder to any Loan
Party or any of its Affiliates.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below and
subject to paragraph (a)(iii) above, any Lender may assign to one or more
Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of:

(A) the Company (such consent not to be unreasonably withheld), provided that no
consent of the Company shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.1(a) or 8.1(f) has occurred and is continuing, any other Person; and
provided, further, that the Company shall be deemed to have consented to any
such assignment unless the Company shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and

(B) the Administrative Agent,

(C) any Swingline Lender, and

(D) any Issuing Lender with LC Exposure exceeding $5,000,000 in the aggregate.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the
Administrative Agent otherwise consents;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

 

88



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with and to the
extent permitted by paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest thereon) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that

 

89



--------------------------------------------------------------------------------

such agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the applicable
Borrower’s prior written consent. No Participant shall be entitled to the
benefits of Section 2.16 unless such Participant complies with Sections 2.16(d),
(e) and (f) as if it were a Lender.

(iii) In the event that any Lender sells a participation in a Loan, such Lender
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of all participants in the
Loans held by it and the principal amount (and stated interest thereon) of the
portion of the Loan which is the subject of the participation (the
“Participation Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Register to any Person (including the
identity of any participant or any information relating to a participant’s
interest in any Revolving Commitments, Revolving Loans, Letters of Credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Revolving
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. A Loan may be
participated in whole or in part only by registration of such participation on
the Participation Register. Any transfer of such participation may be effected
only by the Registration of such transfer on the Participation Register. The
entries in the Participation Register shall be conclusive absent manifest error
and such Lender shall treat such participants whose name is recorded in the
Participation Register as the owner of such participation for all purposes of
this Agreement, notwithstanding any notice to the contrary. The Participation
Register shall be available for inspection by the Administrative Agent at any
reasonable time upon reasonable prior notice.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Each Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b) (but with regard to the requirements
set forth in Section 10.6(b)(iv)). Each of the Borrowers, each Lender and the

 

90



--------------------------------------------------------------------------------

Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

10.7. Adjustments; Set off. (a) Except to the extent that this Agreement, any
other Loan Document or a court order expressly provides for payments to be
allocated to a particular Lender or Lenders (including assignments made pursuant
to Section 10.6), if any Lender (a “Benefited Lender”) shall, at any time after
the Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set off, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers or the
Guarantors, any such notice being expressly waived by the Borrowers and the
Guarantors to the extent permitted by applicable law, upon any Obligations
becoming due and payable by the Borrowers or the Guarantors hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such Obligations any and all deposits (general or
special, time or demand, provisional or final but not any trust or fiduciary
account), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrowers or the
Guarantors, as the case may be. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of an originally executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

10.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

91



--------------------------------------------------------------------------------

10.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Loan Parties, the Administrative Agent, the Collateral
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Collateral Agent, or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12. Submission To Jurisdiction; Waivers. Each Loan Party hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of (i) any State or Federal court of
competent jurisdiction sitting in New York County, New York; and (ii) appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party or the
Company at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto (and
each Foreign Subsidiary Borrower hereby irrevocably and unconditionally appoints
the Company as its agent to receive on behalf of such Foreign Subsidiary
Borrower and its property service of copies of the summons and complaint and any
other process which may be served in any such action or proceeding in any such
New York State or Federal court);

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13. Acknowledgements. Each Loan Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers, the Joint Bookrunners, the Co-Documentation Agents, the Syndication
Agent nor any Lender has any fiduciary relationship with or duty to any Loan
Party arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Co-Documentation Agents, the Syndication Agent and the Lenders, on one hand, and
the Loan Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

 

92



--------------------------------------------------------------------------------

10.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take any action requested by the
Company, and each of the Administrative Agent and the Collateral Agent hereby
agree to take such action, having the effect of (1) releasing, or subordinating
any Lien on, any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1, (ii) under the
circumstances described in paragraph (b) below or (iii) in connection with the
change in status of any Subsidiary which has become an Excluded Subsidiary or
with respect to any Collateral which has become Excluded Property or (2) in the
case of any pari passu bonds, pari passu term loans, second lien bonds and
second lien term loans of the Company permitted by Section 7.2(m), entry into
intercreditor agreements or arrangements reasonably satisfactory to the
Administrative Agent in order to effectuate the intent of Section 7.2(m).

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements and any contingent indemnification obligations)
shall have been paid in full, the Commitments have been terminated and the
Letter of Credit shall be outstanding, the Collateral shall be released from the
Liens created by the Loan Documents, and all obligations related thereto (other
than those expressly stated to survive such termination) of the Administrative
Agent, the Collateral Agent and each Loan Party shall terminate, all without
delivery of any instrument or performance of any act by any Person.

10.15. Confidentiality. (a) Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisors to such counterparty), (c) to its employees, officers, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, provided that such Persons have been advised of the
confidentiality provisions hereof and are subject thereto, (d) upon the request
or demand of any Governmental Authority, (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (f) if requested or required to do so in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document.

(b) Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning each Borrower and its Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

 

93



--------------------------------------------------------------------------------

(c) All information, including requests for waivers and amendments, furnished by
the Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about each Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16. Satisfaction in Applicable Currency. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligation of each Borrower hereunder or in respect of the Letters of
Credit to make payments in a currency (the “Agreement Currency”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the Agreement Currency, be discharged only to the extent that, on the Business
Day following receipt by the Administrative Agent and the Lenders of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent and the
Lenders may in accordance with normal banking procedures in the relevant
jurisdiction purchase the Agreement Currency with the Judgment Currency; if the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent and the Lenders in the Agreement Currency, the
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent, the Issuing Lenders and
each Lender (as an alternative or additional cause of action) against such loss
(if any) and if the amount of the Agreement Currency so purchased exceeds the
sum originally due to the Administrative Agent and the Lenders in the Agreement
Currency, the Administrative Agent and the Lenders agree to remit such excess to
the applicable Borrower. The obligations of each Borrower contained in this
Section 10.16 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder

10.17. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.18. USA Patriot Act. Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.

10.19. Power of Attorney. Each Foreign Subsidiary Borrower hereby grants to the
Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Agreement and each other Loan Document,
including, without limitation, execution and delivery of any amendments,
supplements, waivers or other modifications hereto or thereto, receipt of any
notices hereunder or thereunder and receipt of service of process in connection
herewith or therewith. Each Foreign Subsidiary Borrower hereby explicitly
acknowledges that the Administrative Agent and each Lender have executed and
delivered this Agreement and each other Loan Document to which it is a party,

 

94



--------------------------------------------------------------------------------

and has performed its obligations under this Agreement and each other Loan
Document to which it is a party, in reliance upon the irrevocable grant of such
power of attorney pursuant to this Section. The power of attorney granted by
each Foreign Subsidiary Borrower hereunder is coupled with an interest.

10.20. Amendment and Restatement. This Agreement amends and restates the
Existing Credit Agreement. All indebtedness, obligations and Liens created by
the Existing Credit Agreement and the Loan Documents referred to therein remain
outstanding and in effect and are continued by this Agreement and the other Loan
Documents with such modifications as are set forth herein and therein.

SECTION 11. COLLATERAL ALLOCATION MECHANISM

11.1. Implementation of CAM. (a) On the CAM Exchange Date (i) the Revolving
Commitments, the L/C Commitments, the Swingline Alternative Currency Commitments
and the Swingline Dollar Commitments shall automatically and without further act
be terminated as provided in Section 8, (ii) the Lenders shall automatically and
without further act (and without regard to the provisions of Section 10.6) be
deemed to have exchanged interests in the Facilities such that in lieu of the
interest of each Lender in each Facility in which it shall participate as of
such date (including such Lender’s interest in the Designated Obligations of
each Loan Party in respect of each such Facility), such Lender shall hold an
interest in every one of the Facilities (including the Designated Obligations of
each Loan Party in respect of each such Facility and each L/C Reserve Account
established pursuant to Section 11.2 below), whether or not such Lender shall
previously have participated therein, equal to such Lender’s CAM Percentage
thereof and (iii) simultaneously with the deemed exchange of interests pursuant
to clause (ii) above, Designated Obligations to be received by the Lenders in
such deemed exchange shall, automatically and with no further action required,
be converted into the Dollar Equivalent, determined using the Exchange Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder; provided, that such CAM Exchange will not affect the
aggregate amount of the Obligations of the Borrowers to the Lenders under the
Loan Documents. Each Lender and each Loan Party hereby consents and agrees to
the CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding
upon its successors and assigns and any Person that acquires a participation in
its interests in any Facility. Each Loan Party and each Lender agrees from time
to time to execute and deliver to the Administrative Agent all promissory notes
and other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests of the Lenders after
giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of new promissory notes
evidencing its interests in the Credit Facilities; provided, however, that the
failure of any Loan Party to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations, and each distribution made by the
Administrative Agent pursuant to any Loan Document in respect of the Designated
Obligations, shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages. Any direct payment received by a Lender upon
or after the CAM Exchange Date, including by way of setoff, in respect of a
Designated Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.

11.2. Letters of Credit. (a) In the event that on the CAM Exchange Date, any
Letter of Credit shall be outstanding and undrawn in whole or in part, or any
amount drawn under a Letter of Credit shall not have been reimbursed (an “Unpaid
Drawing”), each Lender in respect of Unpaid Drawings on

 

95



--------------------------------------------------------------------------------

Letters of Credit shall, before giving effect to the CAM Exchange, promptly pay
over to the Administrative Agent, in immediately available funds and in the
currency that such Letters of Credit are denominated, an amount equal to such
Lender’s Revolving Percentage (as notified to such Lender by the Administrative
Agent), of such Letter of Credit’s undrawn face amount or (to the extent it has
not already done so) such Letter of Credit’s Unpaid Drawing, as the case may be,
together with interest thereon from the CAM Exchange Date to the date on which
such amount shall be paid to the Administrative Agent at the rate that would be
applicable at the time to a Revolving Loan that is an ABR Loan in a principal
amount equal to such amount. The Administrative Agent shall establish a separate
account or accounts for each Lender (each, an “L/C Reserve Account”) for the
amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence. The Administrative Agent shall deposit in each Lender’s L/C
Reserve Account such Lender’s CAM Percentage of the amounts received from the
Lenders as provided above. The Administrative Agent shall have sole dominion and
control over each L/C Reserve Account, and the amounts deposited in each L/C
Reserve Account shall be held in such L/C Reserve Account until withdrawn as
provided in paragraph (b), (c), (d) or (e) below. The Administrative Agent shall
maintain records enabling it to determine the amounts paid over to it and
deposited in the L/C Reserve Accounts in respect of each Letter of Credit and
the amounts on deposit in respect of each Letter of Credit attributable to each
Lender’s CAM Percentage. The amounts held in each Lender’s L/C Reserve Account
shall be held as a reserve against the LC Exposure, shall be the property of
such Lender, shall not constitute Loans to or give rise to any claim of or
against any Loan Party and shall not give rise to any obligation on the part of
any Borrower to pay interest to such Lender, it being agreed that the
reimbursement obligations in respect of Letters of Credit shall arise only at
such times as drawings are made thereunder, as provided in Section 3.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the Issuing Lender, withdraw from the L/C Reserve Account of each Lender any
amounts, up to the amount of such Lender’s CAM Percentage of such drawing,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to the Issuing Lender in satisfaction of the reimbursement
obligations of the Lenders under Section 3 (but not of the Borrowers under
Section 3). In the event any Lender shall default on its obligation to pay over
any amount to the Administrative Agent in respect of any Letter of Credit as
provided in this Section 11.2, the Issuing Lender shall, in the event of a
drawing thereunder, have a claim against such Lender to the same extent as if
such Lender had defaulted on its obligations under Section 3.4), but shall have
no claim against any other Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the reimbursement obligations
pursuant to Section 11.1. Each other Lender shall have a claim against such
defaulting Lender for any damages sustained by it as a result of such default,
including, in the event such Letter of Credit shall expire undrawn, its CAM
Percentage of the defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the L/C Reserve
Account of each Lender the amount remaining on deposit therein in respect of
such Letter of Credit and distribute such amount to such Lender.

(d) With the prior written approval of the Administrative Agent and the Issuing
Lender, any Lender may withdraw the amount held in its L/C Reserve Account in
respect of the undrawn amount of any Letter of Credit. Any Lender making such a
withdrawal shall be unconditionally obligated, in the event there shall
subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, for the account of the Letter of Credit Issuer on demand,
its CAM Percentage of such drawing.

 

96



--------------------------------------------------------------------------------

(e) Pending the withdrawal by any Lender of any amounts from its L/C Reserve
Account as contemplated by the above paragraphs, the Administrative Agent will,
at the direction of such Lender and subject to such rules as the Administrative
Agent may prescribe for the avoidance of inconvenience, invest such amounts in
Cash Equivalents. Each Lender that has not withdrawn the amounts in its L/C
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
L/C Reserve Account and to retain such earnings for its own account.

11.3. Net Payments Upon Implementation of CAM Exchange. The Borrowers agree that
following the implementation of the CAM Exchange, the Lenders, to the extent
that they are Participants in any of the Loans or Letters of Credit, shall not
be subject to the limitations of Section 10.6(c)(ii).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

LEAR CORPORATION By:   /s/ Jeffrey H. Vanneste Name:   Jeffrey H. Vanneste
Title:   Senior Vice President and Chief Financial Officer LEAR FINANCIAL
SERVICES (NETHERLANDS) B.V. By:   /s/ Alexander Brue Name:   Alexander Brue
Title:   Director

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent and as a
Lender By:   /s/ Richard W. Duker Name:   Richard W. Duker

Title:

 

Managing Director

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as co-Documentation Agent, as Swingline Alternative Currency
Lender and as a Lender By:   /s/ David Barton

Name:

 

David Barton

Title:

 

Director

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

CITIBANK, N.A., as co-Syndication Agent and as a Lender By:   /s/ Leon Hen-Tov

Name:

 

Leon Hen-Tov

Title:

 

Vice President

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as co-Syndication

Agent and as a Lender

By:   /s/ James F. Disher

Name:

 

James F. Disher

Title:

 

Authorized Signatory

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

UBS AG, Stamford Branch, as a Lender By:   /s/ Joselin Fernandos

Name:

 

Joselin Fernandos

Title:

 

Associate Director

By:   /s/ Lana Gifas

Name:

 

Lana Gifas

Title:

 

Director

Sumitomo Mitsui Banking Corporation, as a Lender By:   /s/ David W. Kee

Name:

 

David W. Kee

Title:

 

Managing Director

BNP Paribas, as a Lender By:   /s/ Andrew Strait

Name:

 

Andrew Strait

Title:

 

Managing Director

By:   /s/ Todd Grossnickle

Name:

 

Todd Grossnickle

Title:

 

Vice President

Commerzbank AG, New York and Grand Cayman Branch, as a Lender By:   /s/ Patrick
Hartweger

Name:

 

Patrick Hartweger

Title:

 

Managing Director

By:   /s/ Jack Kramer

Name:

 

Jack Kramer

Title:

 

Associate

HSBC Bank USA, NA, as a Lender By:   /s/ Gregory R. Duval

Name:

 

Gregory R. Duval

Title:

 

Vice President

PNC Bank, National Association, as a Lender By:   /s/ Richard C. Hampson

Name:

 

Richard C. Hampson

Title:

 

Senior Vice President

U.S. Bank National Association, as a Lender By:   /s/ Jeffrey S. Johnson

Name:

 

Jeffrey S. Johnson

Title:

 

Vice President

The Bank of Tokyo - Mitsubishi UFJ, Ltd., as a Lender By:   /s/ Thomas Danielson

Name:

 

Thomas Danielson

Title:

 

Authorized Signatory

Bank of America, N.A., as a Lender By:   /s/ Michael Delaney

Name:

 

Michael Delaney

Title:

 

Director

The Huntington National Bank., as a Lender By:   /s/ Steven J. McCormack

Name:

 

Steven J. McCormack

Title:

 

Vice President

Fifth Third Bank, as a Lender By:   /s/ Robert Szymanski

Name:

 

Robert Szymanski

Title:

 

Portfolio Manager

UniCredit Bank AG, New York Branch, as a Lender By:   /s/ Ken Hamilton

Name:

 

Ken Hamilton

Title:

 

Director

By:   /s/ Edward Kulesza

Name:

 

Edward Kulesza

Title:

 

Director

The Northern Trust Company, as a Lender By:   /s/ Phillip McCauley

Name:

 

Phillip McCauley

Title:

 

Vice President

DZ Bank AG

Deutsche Zentral-Genossenschaftsbank

New York Branch, as a Lender

By:   /s/ Oliver Hildebrand

Name:

 

Oliver Hildebrand

Title:

 

SVP

By:   /s/ Dominik Ochs

Name:

 

Dominik Ochs

Title:

 

VP

RB International Financae (USA) LLC, as a Lender By:   /s/ John A. Valiska

Name:

 

John A. Valiska

Title:

 

First Vice President

By:   /s/ Peter Armieri

Name:

 

Peter Armieri

Title:

 

Vice President

 



--------------------------------------------------------------------------------

Annex I

Conditions Precedent to Permitted Acquisitions

(1) The Administrative Agent shall receive not less than ten Business Days’
prior written notice of such Acquisition (provided that such notice shall only
be required for an Acquisition involving consideration in excess of
$100,000,000), which notice shall include a reasonably detailed description of
the proposed terms of such Acquisition and identify the anticipated closing date
thereof;

(2) concurrently with such Acquisition, the Company shall comply, and shall
cause the Target to the extent applicable to comply, with the provisions of
Section 6.9 of the Credit Agreement;

(3) after giving effect to such Acquisition and the incurrence of any
Indebtedness in connection therewith, (a) no Default or Event of Default shall
exist, and (b) the Company shall be in compliance on a pro forma basis with the
covenants set forth in Section 7.1 recomputed for the most recently ended fiscal
quarter of the Company for which information is available regarding the business
being acquired; and

(4) all material consents necessary for such Acquisition have been acquired and
such Acquisition shall have been approved by the applicable Target’s board of
directors or similar governing body.



--------------------------------------------------------------------------------

SCHEDULE 1.1D

ADDITIONAL COSTS

 

1. The Additional Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Additional Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a facility office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that facility office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that facility office.

 

4. The Additional Cost Rate for any Lender lending from a facility office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

LOGO [g477914g97p05.jpg]

 

  (b) in relation to a Loan in any currency other than sterling:

 

LOGO [g477914g99u01.jpg]

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Additional Cost and, if applicable, the additional rate of interest specified in
Section 2.13) payable for the relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in English Pounds Sterling per
£1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Reference Banks” means, in relation to LIBOR and Additional Cost the
principal London office of the Administrative Agent or such other banks as may
be appointed by the Administrative Agent in consultation with the Borrower; and

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 percent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
English Pounds Sterling per £1,000,000 of the Tariff Base of that Reference
Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (f) the jurisdiction of its facility office; and



--------------------------------------------------------------------------------

  (g) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and special deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a facility office in the same
jurisdiction as its facility office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Additional Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Additional Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all Loan Parties.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all Loan Parties any
amendments which are required to be made to this Schedule 1.1D in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all Loan Parties.